--------------------------------------------------------------------------------

Exhibit 10.14
 
CREDIT AGREEMENT


dated as of


May 12, 2011


among


SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
and
SCHWEITZER-MAUDUIT RTL PHILIPPINES INC.,


as Borrowers


THE LENDERS PARTY HERETO,


and


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


J.P. MORGAN SECURITIES LLC,
as Co-Bookrunner and Co-Arranger.


SUNTRUST ROBINSON HUMPHREY, INC.,
as Co-Bookrunner and Co-Arranger,


SG AMERICAS SECURITIES, LLC,
as Co-Bookrunner, Co-Arranger and Co-Syndication Agent,


and


SUNTRUST BANK,
as Co-Syndication Agent

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
       
ARTICLE I DEFINITIONS
1
       
SECTION 1.01.
 
Defined Terms
1
SECTION 1.02.
 
Classification of Loans and Borrowings
24
SECTION 1.03.
 
Terms Generally
24
SECTION 1.04.
 
Accounting Terms; GAAP
24
SECTION 1.05.
 
Currency Equivalents
25
       
ARTICLE II THE CREDITS
25
       
SECTION 2.01.
 
Commitments
25
SECTION 2.02.
 
Loans and Borrowings
26
SECTION 2.03.
 
Requests for Borrowings
27
SECTION 2.04.
 
[Intentionally Omitted]
28
SECTION 2.05.
 
Swingline Loans
28
SECTION 2.06.
 
Letters of Credit
29
SECTION 2.07.
 
Funding of Borrowings
34
SECTION 2.08.
 
Interest Elections
34
SECTION 2.09.
 
Termination, Reduction and Increase of Commitments
36
SECTION 2.10.
 
Repayment and Amortization of Loans; Evidence of Debt.
37
SECTION 2.11.
 
Prepayment of Loans
39
SECTION 2.12.
 
Fees
39
SECTION 2.13.
 
Interest
40
SECTION 2.14.
 
Alternate Rate of Interest
41
SECTION 2.15.
 
Increased Costs
42
SECTION 2.16.
 
Break Funding Payments
43
SECTION 2.17.
 
Taxes
44
SECTION 2.18.
 
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
47
SECTION 2.19.
 
Mitigation Obligations; Replacement of Lenders
51
SECTION 2.20.
 
Defaulting Lenders
52
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
53
       
SECTION 3.01.
 
Organization; Powers
53
SECTION 3.02.
 
Authorization; Enforceability
54
SECTION 3.03.
 
Governmental Approvals; No Conflicts
54
SECTION 3.04.
 
Financial Condition; No Material Adverse Change
54
SECTION 3.05.
 
Properties
55
SECTION 3.06.
 
Litigation and Environmental Matters
55
SECTION 3.07.
 
Compliance with Laws and Agreements
55
SECTION 3.08.
 
Investment Company Status
55
SECTION 3.09.
 
Taxes
55

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.10.
 
ERISA
56
SECTION 3.11.
 
Disclosure
56
SECTION 3.12.
 
Subsidiaries
56
SECTION 3.13.
 
Material Agreements
56
SECTION 3.14.
 
Labor Relations
56
SECTION 3.15.
 
Solvency
57
SECTION 3.16.
 
Insurance
57
SECTION 3.17.
 
Regulation U
57
SECTION 3.18.
 
Common Enterprise.
57
SECTION 3.19.
 
Foreign Borrower
57
       
ARTICLE IV CONDITIONS
58
       
SECTION 4.01.
 
Effectiveness Date
58
SECTION 4.02.
 
Each Credit Event
60
       
ARTICLE V AFFIRMATIVE COVENANTS
60
       
SECTION 5.01.
 
Financial Statements and Other Information
60
SECTION 5.02.
 
Notices of Material Events
62
SECTION 5.03.
 
Existence; Conduct of Business
62
SECTION 5.04.
 
Payment of Obligations
62
SECTION 5.05.
 
Maintenance of Properties; Insurance
63
SECTION 5.06.
 
Books and Records; Inspection Rights
63
SECTION 5.07.
 
Compliance with Laws
63
SECTION 5.08.
 
Use of Proceeds
63
SECTION 5.09.
 
Further Assurances
63
SECTION 5.10.
 
OFAC
63
SECTION 5.11.
 
Status of Obligations
64
       
ARTICLE VI NEGATIVE COVENANTS
64
       
SECTION 6.01.
 
Indebtedness
64
SECTION 6.02.
 
Liens
65
SECTION 6.03.
 
Fundamental Changes; Asset Sales
67
SECTION 6.04.
 
Investments, Loans, Advances, Guarantees and Acquisitions
68
SECTION 6.05.
 
Swap Agreements.
68
SECTION 6.06.
 
Restricted Payments; Stock Purchases.
69
SECTION 6.07.
 
Transactions with Affiliates
69
SECTION 6.08.
 
Restrictive Agreements
70
SECTION 6.09.
 
Amendment of Material Documents
70
SECTION 6.10.
 
Financial Covenants.
71
SECTION 6.11.
 
Fiscal Year
71
SECTION 6.12.
 
Excluded Subsidiaries
71

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII EVENTS OF DEFAULT
71
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
74
       
ARTICLE IX MISCELLANEOUS
76
       
SECTION 9.01.
 
Notices
76
SECTION 9.02.
 
Waivers; Amendments
77
SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
79
SECTION 9.04.
 
Successors and Assigns
80
SECTION 9.05.
 
Survival
84
SECTION 9.06.
 
Counterparts; Integration; Effectiveness
84
SECTION 9.07.
 
Severability
85
SECTION 9.08.
 
Right of Setoff
85
SECTION 9.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
85
SECTION 9.10.
 
WAIVER OF JURY TRIAL
86
SECTION 9.11.
 
Headings
86
SECTION 9.12.
 
Confidentiality
86
SECTION 9.13.
 
Interest Rate Limitation
87
SECTION 9.14.
 
USA PATRIOT Act
88
SECTION 9.15.
 
Judgment Currency
88
       
ARTICLE X LOAN GUARANTY
88
       
SECTION 10.01.
 
Guaranty
88
SECTION 10.02.
 
Guaranty of Payment
89
SECTION 10.03.
 
No Discharge or Diminishment of Loan Guaranty
89
SECTION 10.04.
 
Defenses Waived
90
SECTION 10.05.
 
Rights of Subrogation
90
SECTION 10.06.
 
Reinstatement; Stay of Acceleration.
90
SECTION 10.07.
 
Information
90
SECTION 10.08.
 
Termination
91
SECTION 10.09.
 
Taxes.
91
SECTION 10.10.
 
Maximum Liability
91
SECTION 10.11.
 
Liability Cumulative
91


 
 

--------------------------------------------------------------------------------

 

SCHEDULES:


Schedule 1.01 -- Permitted Investments
Schedule 2.01 -- Commitment Schedule
Schedule 3.06 -- Disclosed Matters
Schedule 3.12 -- Subsidiaries
Schedule 3.13 -- Material Agreements
Schedule 3.16 -- Insurance
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions


EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Request
Exhibit C -- Form of Compliance Certificate
Exhibit D -- U.S. Tax Certificate

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


CREDIT AGREEMENT, dated as of May 12, 2011 (as it may be amended, restated,
modified or supplemented from time to time, this “Agreement”) by and among
SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware corporation, (“Parent” or
“U.S. Borrower”), SCHWEITZER-MAUDUIT RTL PHILIPPINES INC., a Philippines
corporation, (“SWM Philippines” and, together with U.S. Borrower, the
“Borrowers” and, individually, each a “Borrower”), the LENDERS that are a party
hereto, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, J.P.
MORGAN SECURITIES LLC, as Co-Bookrunner and Co-Arranger, SUNTRUST ROBINSON
HUMPHREY, INC., as Co-Bookrunner and Co-Arranger, SG AMERICAS SECURITIES, LLC,
as Co-Bookrunner, Co-Arranger and Co-Syndication Agent, and SUNTRUST BANK, as
Co-Syndication Agent.


R E C I T A L S:


WHEREAS, the Borrowers have requested that the Lenders and Issuing Bank make
certain credit facilities available to the Borrowers, and the Lender and the
Issuing Bank are willing to do so, upon the terms and subject to the conditions
set forth herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants set forth below, and intending to be legally bound, the parties hereto
agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Act” has the meaning assigned to such term in Section 9.14.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period (or, as applicable, for the purpose of determining the Alternate
Base Rate for any day by reference to a one month Interest Period), an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) with respect to
Loans denominated in U.S. Dollars, the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder, and its successors and assigns in such capacity.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 
 

--------------------------------------------------------------------------------

 

“Adverse Tax Ruling” means a final ruling by the Supreme Court of Brazil against
the taxpayer, SWM Brazil, and in favor of the applicable tax authorities
regarding either one or both of the two assessments by the tax authorities of
the State of Rio de Janeiro for Imposto sobre Circulação de Mercadorias e
Serviços for the period January 1995 through November 2000.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” has the meaning assigned to such term in the Introduction.


“Agreement Currency” has the meaning assigned to such term in Section 9.15.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day (or if such
day is not a Business Day, the immediately preceding Business Day).  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.


“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitment of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Credit
Exposures at that time); provided that, in the case of Section 2.20 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation.


“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Borrowers’ Net Debt to EBITDA Ratio as of the most recent determination
date; provided that, until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Parent’s consolidated financial information for the fiscal
quarter ended March 31, 2011, the “Applicable Rate” shall be the applicable rate
per annum set forth in Level IV below:


 
2

--------------------------------------------------------------------------------

 
 
 
Level
Net Debt to EBITDA Ratio
Eurodollar Spread
ABR Spread
Commitment Fee Rate
I
Greater than or equal to 2.50 to 1.00
2.00
1.00
0.30%
II
Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00
1.75
0.75
0.30%
III
Greater than or equal to 1.00 to 1.00 but less than 1.75 to 1.00
1.50
0.50
0.25%
IV
Less than 1.00 to 1.00
1.25
0.25
0.20%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Parent based upon the Parent’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Net
Debt to EBITDA Ratio shall be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that, the Net
Debt to EBITDA Ratio shall be deemed to be at Level I set forth above (A) at any
time that an Event of Default has occurred and is continuing or (B) if the
Borrowers fail to deliver the annual or quarterly consolidated financial
statements required to be delivered by them pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.


“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Asset Disposition” means any sale, transfer, lease or other disposition of any
properties or assets of any Borrower or any of its Subsidiaries (including,
without limitation, pursuant to a Sale and Leaseback Transaction and any such
sale, transfer or disposition of Equity Interests) in a single transaction or in
a series of related transactions (other than (a) the sale of inventory or the
licensing of intellectual property in the ordinary course of business, (b) the
sale of surplus, obsolete or worn out property in the ordinary course of
business and (c) the sale of Permitted Investments in the ordinary course of
business).


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 
3

--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Bankruptcy Action” has the meaning assigned to it in Section 6.12.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning assigned to such term in the Introduction.


“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.


“Borrowing Request” means a request by the applicable Borrower for a Revolving
Borrowing in accordance with Section 2.03.


“Brazil Tax Assessment” means those certain tax assessments existing as of the
Effective Date against SWM Brazil by the tax authorities of the State of Rio de
Janeiro, Brazil with respect to the transaction tax on the Circulation of Goods
and Services for Interstate and Intermunicipal Transportation and Communications
(ICMS) for the period from January 1995 through November 2000.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, if a determination of a Business Day shall relate
to (a) a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are closed for dealings in U.S. Dollar deposits in the London
interbank market, (b) an Offshore Currency Loan or Letter of Credit denominated
in Euros, or any other dealings in Euros to be carried out pursuant to this
Agreement, the term “Business Day” shall also exclude any day that is not a
TARGET Day, and  (c) any other Loan or Letter of Credit in any Offshore
Currency, the term “Business Day” shall also exclude any day on which dealings
in deposits in the relevant Offshore Currency are not conducted by and between
banks in the applicable offshore interbank market for such Offshore Currency.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Parent nor (ii) appointed by directors so nominated.

 
4

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith are deemed to have
gone into effect and been adopted after the Effective Date.


“Charges” has the meaning assigned to such term in Section 9.13.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans, EUR
Revolving Loans, PHP Revolving Loans, or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a U.S.
Revolving Commitment, EUR Revolving Commitment or PHP Revolving Commitment.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder up to the amount set forth on the
Commitment Schedule (or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable) as such commitment may be reduced
or increased from time to time pursuant to (a) Section 2.09 and (b) assignments
by or to such Lender pursuant to Section 9.04.  The portion of the Commitments,
if any, which may be utilized for EUR Revolving Loans and/or PHP Revolving Loans
shall constitute the EUR Revolving Commitment and/or PHP Revolving Commitment,
as applicable, which shall be treated as a sub-facility of the Commitment;
provided that, the total Revolving Credit Exposure shall not exceed the total
Commitments.  The aggregate amount of the Lenders’ Commitments on the Effective
Date is $225,000,000.


“Commitment Schedule” means Schedule 2.01 attached hereto.


“Computation Date” means (a) each date of a delivery of a Borrowing Request,
(b) with respect to any Letter of Credit, each of the following: (i) each date
of a Borrower’s delivery of a request for the issuance of a Letter of Credit,
(ii) each date of a Borrower’s request for an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, and (iii) each date
of any payment by the Issuing Bank under any Letter of Credit, and (c) the last
day of each fiscal quarter.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 
5

--------------------------------------------------------------------------------

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified either Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“EBITDA” means, for any period, Net Income for such period plus (without
duplication and to the extent deducted in determining Net Income for such
period) the sum of (a) Interest Expense for such period, (b) income tax expense
for such period, (c) all amounts attributable to depreciation and amortization
expense for such period, (d) non-recurring, non-cash restructuring and
impairment charges, (e) earnings attributable to the minority interest held by
Parent or any of its Subsidiaries in Persons that are not Subsidiaries, to the
extent such earnings are actually received by Parent or any of its Subsidiaries
and (f) all other non-cash charges (provided that, if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent), minus (without duplication and to the extent
included in determining Net Income) (a) amortization of deferred revenue, but
not including any increase in deferred revenues for such period and (b) minority
interests in the earnings of Subsidiaries, to the extent such earnings are
distributed to the holders of such minority interests which such holders are not
Parent or any of its Subsidiaries, all calculated for Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP.  For purposes of
calculating EBITDA for any period of four consecutive quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period (and after
the Effective Date), Parent or any of its Subsidiaries shall have made an
acquisition or a disposition of any line of business or Subsidiary, EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such acquisition or disposition, are factually supportable and
are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act of 1933, as amended, and as interpreted by the staff of the Securities and
Exchange Commission) or in such other manner reasonably acceptable to the
Administrative Agent as if any such acquisition, disposition or adjustment
occurred on the first day of such Reference Period, and (ii) EBITDA for the
fiscal quarters ended June 30, 2010, September 30, 2010 and December 31, 2010
shall be deemed to be $33,145,000, $38,266,000 and $38,431,000, respectively.

 
6

--------------------------------------------------------------------------------

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“Equivalent Amount” means, whenever this Agreement requires or permits a
determination on any date of the equivalent in any currency (the “base
currency”) of an amount expressed in any other currency (the “other currency”),
the equivalent amount in such base currency of such amount expressed in the
other currency as determined by the Administrative Agent or Borrowers, as
applicable, on such date on the basis of the Spot Rate for the purchase of the
base currency with such other currency on the relevant Computation Date provided
for hereunder.

 
7

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with either Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrowers or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan, (e) the receipt by the Borrowers or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (f) the incurrence by
the Borrowers or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g)
the receipt by the Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrowers or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Eurodollar Loans” means a Loan denominated in U.S. Dollars or in an Offshore
Currency that bears interest at the Adjusted LIBO Rate plus the Applicable
Margin in effect for Eurodollar Loans from time to time.


“EUR Revolving Commitment” means, at any time, with respect to each Lender, the
commitment, if any, of such Lender to make EUR Revolving Loans in Euros and to
acquire participations in Letters of Credit issued in Euros in connection
therewith up to the amount set forth on the Commitment Schedule (or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable) as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04.  The EUR Revolving Commitment of each EUR Revolving Credit
Lender is a sub-commitment of its Commitment.  The initial aggregate amount of
the Lenders’ EUR Revolving Commitments is the Equivalent Amount in Euros of
$100,000,000.

 
8

--------------------------------------------------------------------------------

 

“EUR Revolving Credit Exposure” means, with respect to any EUR Revolving Credit
Lender at any time, the sum of the Equivalent Amount in U.S. Dollars of the
outstanding principal amount of such Lender’s EUR Revolving Loans and its
LC Exposure with respect to Letters of Credit issued in Euros at such time.


“EUR Revolving Credit Facility” means the credit facility established for the
U.S. Borrower pursuant to Section 2.01(b).


“EUR Revolving Credit Lender” means a Lender with a EUR Revolving Commitment or,
if the EUR Revolving Commitments have terminated or expired, a Lender with EUR
Revolving Credit Exposure.


“EUR Revolving Loan” means a Loan made pursuant to Section 2.01(b).


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement, any of the following Taxes imposed on or with respect to a
Recipient:


(a)           income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located;


(b)           any branch profits Taxes imposed by the United States of America
or any similar Taxes imposed by any other jurisdiction in which any Borrower is
located; and


(c)           in the case of a Non-U.S. Lender (other than an assignee pursuant
to a request by a Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect (including FATCA) on the date such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Taxes pursuant to Section 2.17(a).


“Existing Debt Documents” means that certain Credit Agreement dated as of
July 31, 2006 by and among Parent, Schweitzer-Mauduit France S.A.R.L. and
Schweitzer-Mauduit Enterprises S.A.S. and each other Credit Document (as defined
therein).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 
9

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.


“Foreign Borrower Documents” has the meaning assigned to such term in Section
3.19.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; provided, that the term Guarantee shall not
include  (i) endorsements for collection or deposit in the ordinary course of
business, (ii) joint and several liability imposed by Environmental Laws or
(iii) inventory purchase agreements entered into in connection with the sale of
a mill or other facility.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including, without limitation, with respect to
overdrafts),  (b) all obligations of such Person evidenced by bonds, debentures,
notes, preferred Equity Interests (which preferred Equity Interests are either
mandatorily redeemable or redeemable at the option of the holder, in each case,
at any time on or prior to the date that is six months after the Maturity Date)
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all Off-Balance Sheet Liabilities.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 
10

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Information Memorandum” means the Confidential Information Memorandum dated
April 2011 relating to the Borrowers and the Transactions.


“Interest Coverage Ratio” means, on any date of determination, the ratio of (a)
EBITDA to (b) Interest Expense paid or payable in cash, in case of each of
clauses (a) and (b) for the most recently completed four fiscal quarters then
ended of the Parent as of such date.


“Interest Election Request” means a request by the Borrowers to convert or
continue a Revolving Borrowing in accordance with Section 2.08.


“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Parent and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Parent and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP) calculated
on a consolidated basis for the Parent and its Subsidiaries for such period in
accordance with GAAP.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 
11

--------------------------------------------------------------------------------

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i).  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.


“JPMorgan” means JPMorgan Chase Bank, National Association, a national banking
association, and its successors.


“Judgment Currency” has the meaning assigned to such term in Section 9.15.


“LC Borrower” has the meaning assigned to such term in Section 2.06(b).


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the Equivalent Amount in U.S.
Dollars of the aggregate undrawn amount of all outstanding Letters of Credit at
such time plus (b) the Equivalent Amount in U.S. Dollars of the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or pursuant to Section 2.09(d), other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 
12

--------------------------------------------------------------------------------

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“LIBO Rate” means, for any Interest Period for any Eurodollar Loan comprising
part of the same Borrowing in any currency, an interest rate per annum:


(a)           in the case of U.S. Dollars, equal to the rate appearing on
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which U.S. Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period;


(b)           in the case of Euros, equal to either (i) the rate per annum for
deposits in such currency that appears on Reuters Page EURIBOR-01 (or any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Euros), or (ii) if a rate cannot be determined pursuant to clause
(i) above, a rate per annum equal to the average (rounded upwards, if
necessary,  to the nearest whole multiple of 1/16 of 1 % per annum) of the rate
per annum  at which deposits in Euros are available to the Administrative Agent
as determined by the Administrative Agent in London, England to prime banks in
the Euro-zone interbank market, in either case at 11:00 a.m. (Brussels time) two
Business Days before the first day of such Interest Period and for a period
equal to such Interest Period; and


(c)           in the case of Philippine Pesos, equal to the three-month
Philippine Interbank offer rate as quoted by Reuter Monitor Money Rate Services
at approximately 11:00 a.m. (Manila time) on the Business Day immediately
preceding the first day of such Interest Period and for a period equal to such
Interest Period.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 
13

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether now or hereafter executed by or on behalf of any Loan Party, or any
employee of any loan party, and delivered to the Administrative Agent or any
Lender in connection with the agreement or the transactions contemplated
thereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.


“Loan Guaranty” means Article X of this Agreement.


“Loan Parties” means each Borrower and each other Person which executes a
guaranty of the Obligations in favor of the Administrative Agent.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


“Margin Stock” means any “margin stock” as defined in Regulation U of the Board.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on (i) the operations, business, assets, properties, liabilities
(actual or contingent) or condition, financial or otherwise, of the Parent and
its Subsidiaries, taken as a whole, (ii) the ability of any Loan Party to
perform any of its obligations under any Loan Document to which it is a party,
(b) a material impairment of the rights and remedies of or benefits available to
the Administrative Agent or any Lender under the Loan Documents, or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against either Borrower or any other Loan Party of any Loan
Document to which it is a party.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers and its/their Subsidiaries in an aggregate principal
amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrowers or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrowers or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.


“Material Subsidiary” means SWM Philippines and each other consolidated
Subsidiary of Parent which holds 10% or more of the consolidated assets or
generates 10% or more of consolidated EBITDA of Parent.


“Maturity Date” means May 12, 2016 or any earlier date on which the Commitments
are terminated pursuant to the terms hereof.


“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 
14

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Debt” means, for any date of determination, (a) the Parent’s and its
Subsidiaries’ consolidated Total Debt as of such date minus (b) the total amount
of unrestricted cash and cash equivalents (as defined in and set forth on the
consolidated financial statements of the Parent for the previous fiscal quarter
or year for which financial statements have been delivered pursuant to Section
5.01(a) or (b)) of the Parent in excess of $15,000,000, in each case, as
determined in accordance with GAAP; provided, however, that clause (i) of the
definition of “Indebtedness” shall be excluded for purposes of determining Net
Debt.


“Net Debt to EBITDA Ratio” means, on any date of determination, the ratio of (a)
Net Debt as of such date to (b) EBITDA for the most recently completed four
fiscal quarters then ended of the Parent as of such date.


“Net Income” means, for any period, the consolidated net income (or loss) of the
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which Parent or any of its
Subsidiaries has an ownership interest and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.


“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).


“Non-U.S. Lender” means a Lender that is not a U.S. Person.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.


“Offshore Currency” means Euros and Philippine Pesos.


“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.


“OFAC” has the meaning assigned to such term in Section 5.10.


“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.

 
15

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, or sold or assigned an interest in this Agreement).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).


“P de Mal” means Papeteries de Malaucene S.A.S. and its subsidiary, Malaucene
Industries S.N.C.


“Parent” has the meaning assigned to such term in the Introduction.


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any acquisition by (i) Parent or any of its
Subsidiaries of all or substantially all of the assets of a Person, or of all or
substantially all of any business or division of a Person or (ii) Parent or any
of its Subsidiaries of a majority of the Equity Interests of any Person, in each
case, so long as the following conditions have been satisfied:


(a)           the Administrative Agent shall receive not less than twenty (20)
days’ prior written notice of any such acquisition with an aggregate
consideration of greater than $100,000,000 individually or in the aggregate in
any fiscal year, which notice shall include a reasonably detailed description of
the proposed terms of such acquisition and identify the anticipated closing date
thereof;
 
(b)           the Administrative Agent shall receive, not less than ten (10)
Business Days (or such shorter period as shall be agreed to by the
Administrative Agent) prior to the consummation of such acquisition (to the
extent notice thereof is required under clause (a) above), a due diligence
package, which package shall include, without limitation, the following with
regard to the acquisition of the applicable Target:

 
16

--------------------------------------------------------------------------------

 

(i)           pro forma financial projections (after giving effect to such
acquisition) for Parent and its Subsidiaries for the current and next two (2)
fiscal years or through the remaining term of the agreement; and


(ii)           a general description of (A) the Target’s business and (B)
material agreements binding upon the Target or any of its personal or real
property and, if requested by the Administrative Agent, copies of such material
agreements;


(c)           prior to and after giving effect to such acquisition and the
incurrence of any Loans, other Indebtedness or contingent obligations in
connection therewith, Parent on a consolidated basis shall have a Net Debt to
EBITDA Ratio (after giving effect to such acquisition, calculated on a pro forma
basis in a manner reasonably satisfactory to the Administrative Agent) of not
greater than 2.75:1.00 for the twelve (12) month period ending on the last day
of the most recently ended quarter for which financial statements of Borrower
have been delivered to the Administrative Agent pursuant to Section 5.01(b)
prior to such acquisition;


(d)           all material consents necessary for such acquisition have been
acquired and such acquisition is consummated in accordance with the applicable
acquisition documents and applicable law;


(e)           such acquisition shall not be hostile and (if required) shall have
been approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of the Target; and


(f)           no Default or Event of Default is in existence or would occur
after giving effect to such acquisition.


“Permitted Encumbrances” means:


(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;


(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law or arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.04;


(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure statutory obligations of the Borrowers
or their Subsidiaries;


(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 
17

--------------------------------------------------------------------------------

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and


(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrowers or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:


(a)             direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by (i) the government of
Brazil, with respect to investments of amounts arising from or used in the
conduct of such Person’s business in Brazil, (ii) the United States (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States), (iii) the Republic of France, (iv) the Kingdom of
Spain, (v) the Republic of Indonesia, with respect to investments of amounts
arising from or used in the conduct of such Person’s business in Indonesia, or
(vi) the Republic of The Philippines, with respect to investments of amounts
arising from or used in the conduct of such Person’s business in the
Philippines;


(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating from S&P not less than “A-2” or not less than “P-2” from Moody’s
Investors Service;


(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by any commercial bank which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(d)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;


(e)             money market funds that (i) comply with the criteria set forth
in Securities and Exchange Commission Rule 2a-7 under the Investment Company Act
of 1940,  as amended, to the extent any such money market funds are subject to
such act, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;


(f)             such other instruments (within the meaning of Article 9 of the
Uniform Commercial Code as adopted in the State of New York) or money market
funds either (i) as listed on Schedule 1.01 or (ii) as the Borrowers may request
and the Administrative Agent may approve in writing, which approval will not be
unreasonably withheld; and

 
18

--------------------------------------------------------------------------------

 

(g)           with respect to investments of amounts arising from or used in the
conduct of such Person’s business in Brazil, Indonesia and the Philippines, bank
debt securities issued by the following banks: Banco ABN AMRO Real S.A., Banco
do Brasil S.A., Banco Itau S.A., Banco Safra S.A., HSBC Bank Brasil S.A. Banco
Multiplo, Standard Chartered Bank, Pan Indonesia Bank, Bank of the Philippine
Islands, Equitable PCI Bank (collectively, the “Permitted Banks”) or any Lender;
provided that (i) such bank receives a long-term foreign currency senior debt
rating from either  S&P or Moody’s and such rating is equal to or higher than B-
(or the then equivalent) (provided that (A) if the ratings established or deemed
to have been established by S&P and Moody’s for such bank shall differ, the
lower of the two ratings shall apply and (B) if neither S&P nor Moody’s shall
have in effect a long-term foreign currency senior debt rating for such bank,
then Moody’s long-term foreign currency deposit rating, if any, shall be
substituted therefor); (ii) notwithstanding anything to the contrary contained
in this definition, the aggregate amount of all investments and other amounts
held by Borrowers or any of their Subsidiaries in Permitted Banks shall not
exceed the Equivalent Amount of  $30,000,000 and the aggregate amount of all
investments and other amounts held in Permitted Banks located in Indonesia or
the Philippines shall not exceed the Equivalent Amount of $25,000,000 and (iii)
such investments may be terminated without premium or penalty within three
Business Days.


“Permitted Liens” means Liens permitted by Section 6.02 hereof.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Philippine Pesos”, “PHP” and “₱” means the lawful money of the Philippines.


“PHP Revolving Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make PHP Revolving Loans in Philippine
Pesos and to acquire participations in Letters of Credit issued in Philippine
Pesos up to the amount set forth on the Commitment Schedule (or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable) as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04.  The PHP Revolving Commitment of each PHP Revolving Credit
Lender is a sub-commitment of its Commitment.  The initial aggregate amount of
the Lenders’ PHP Revolving Commitments is the Equivalent Amount in Philippine
Pesos of $25,000,000.


“PHP Revolving Credit Exposure” means, with respect to any PHP Revolving Credit
Lender at any time, the sum of the Equivalent Amount in U.S. Dollars of the
outstanding principal amount of such Lender’s PHP Revolving Loans and its LC
Exposure with respect to Letters of Credit issued in Philippine Pesos at such
time.

 
19

--------------------------------------------------------------------------------

 

“PHP Revolving Credit Lender” means a Lender with a PHP Revolving Commitment or,
if the PHP Revolving Commitments have terminated or expired, a Lender with PHP
Revolving Credit Exposure.


“PHP Revolving Loan” means a Loan made pursuant to Section 2.01(c).


“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.


“Register” has the meaning assigned to such term in Section 9.04(b).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Report” means reports prepared by the Administrative Agent or another Person
showing the results of examinations, inspections or audits pertaining to a
Borrower’s and/or any of its Subsidiary’s assets from information furnished by
or on behalf of such Borrower or any such Subsidiary, which Reports may be
distributed to the Lenders by the Administrative Agent.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.


“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrowers or any Subsidiary or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrowers or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrowers or
any Subsidiary.

 
20

--------------------------------------------------------------------------------

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount in U.S. Dollars of outstanding principal amount of
such Lender’s Revolving Loans, its LC Exposure and its Swingline Exposure at
such time.


“Revolving Loan” means a Loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s.


“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.


“Solvent” means, as to any Person: (a) the fair value of the assets of such
Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.


“Spot Rate” for a currency means (a) for any Computation Date ending on the last
day of a fiscal quarter (except in the case of any determination of the Spot
Rate used in the calculation of the Equivalent Amount in connection with or
pursuant to any terms, conditions or other provisions located in Article II
herein), the rate used by the Parent in preparing its financial statements in
accordance with GAAP and (b) for all other purposes, the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its foreign exchange office
at approximately 11:00 a.m. (New York time) on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 
21

--------------------------------------------------------------------------------

 

“Subsidiary” means any subsidiary of any Borrower; [*****].


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.


“Swingline Borrower” has the meaning assigned to such term in Section 2.05(b).


“Swingline Exposure” means, at any time, the Equivalent Amount in U.S. Dollars
of the aggregate principal amount of all Swingline Loans outstanding at such
time.  The Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Swingline Exposure at such time.


“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder, and its successors and assigns in such capacity.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“SWM Brazil” means Schweitzer-Mauduit do Brasil, S.A.


“SWM Philippines” has the meaning assigned to such term in the Introduction.


“Tangible Net Worth” means, as of any date for Parent and its Subsidiaries on a
consolidated basis, the sum of (a) the par value (or value stated on the books
of Parent) of the capital stock of all classes of Parent, plus (b) the
additional paid-in capital of Parent, plus (c) the amount of the surplus and
retained earnings whether capital or earned, of Parent, all determined on a
consolidated basis in accordance with GAAP, excluding, however, (i) the value of
any redeemable preferred stock or similar capital stock of Parent, and (ii)
accumulated other comprehensive income, minus (d) the absolute value of treasury
stocks, minus (e) the sum of the value indicated on Parent’s balance sheet of
the following items:  patents, trademarks, copyrights, deferred charges
(excluding deferred taxes), deferred credits (excluding deferred revenues),
goodwill and other intangible assets.


“Target” means the Person, or business or substantially all of the assets of a
Person, proposed to be acquired pursuant to a Permitted Acquisition.

 
22

--------------------------------------------------------------------------------

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Total Debt” means, at any date, all Indebtedness of the Parent and its
Subsidiaries at such date, on a consolidated basis, calculated in accordance
with GAAP.


“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“United States Dollars”, “U.S. Dollars” and “$” means lawful money of the United
States of America.


“U.S.” and “United States” mean the United States of America.


“U.S. Borrower” has the meaning assigned to such term in the Introduction.


“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.


“U.S. Revolving Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make U.S. Revolving Loans in U.S. Dollars
and to acquire participations in Letters of Credit issued in and Swingline Loans
made in U.S. Dollars in connection therewith up to the amount set forth on the
Commitment Schedule (or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable) at such time hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such Lender pursuant to Section 9.04.  The
initial aggregate amount of the Lenders’ U.S. Revolving Commitments is
$225,000,000.
 
“U.S. Revolving Credit Exposure” means, with respect to any U.S. Revolving
Credit Lender at any time, the sum of the outstanding principal amount of such
Lender’s U.S. Revolving Loans and its LC Exposure and Swingline Exposure with
respect to Letters of Credit issued in U.S. Dollars at such time.


“U.S. Revolving Credit Lender” means a Lender with a U.S. Revolving Commitment
or, if the U.S. Revolving Commitments have terminated or expired, a Lender with
U.S. Revolving Credit Exposure.
 
 
23

--------------------------------------------------------------------------------

 

“U.S. Revolving Loan” means a Loan made pursuant to Section 2.01(a).


“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Borrower and the Administrative Agent.


SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03.    Terms Generally.  The definitions of terms used herein shall
apply equally to the singular and plural forms of the terms defined
herein.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, clauses, sub-clauses, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and
sub-clauses of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision  amended in accordance herewith.

 
24

--------------------------------------------------------------------------------

 

SECTION 1.05.    Currency Equivalents.  For purposes of determining in any
currency any amount outstanding in another currency, the Equivalent Amount of
such currency on the date of any such determination shall be used.  The
Administrative Agent or Parent, as applicable, shall determine the Spot Rates as
of each Computation Date to be used for calculating the Equivalent Amounts in
U.S. Dollars or Offshore Currencies, as applicable.  Such Spot Rates shall
become effective as of such Computation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Computation Date to occur.


ARTICLE II


THE CREDITS


SECTION 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, as follows:


(a)    each U.S. Revolving Credit Lender agrees, severally and not jointly, to
make U.S. Revolving Loans to U.S. Borrower, at any time and from time to time
during the Availability Period, in an aggregate principal amount at any such
time outstanding that will not result in (i) such Lender’s U.S. Revolving Credit
Exposure (plus the aggregate amount of such Lender’s EUR Revolving Credit
Exposure and PHP Revolving Credit Exposure) exceeding such Lender’s U.S.
Revolving Commitment, or (ii) the sum of the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans;


(b)    each EUR Revolving Credit Lender agrees, severally and not jointly, to
make EUR Revolving Loans to U.S. Borrower, at any time and from time to time
during the Availability Period,  in an aggregate principal amount at any such
time outstanding that will not result in (i) such Lender’s EUR Revolving Credit
Exposure exceeding such Lender’s EUR Revolving Commitment, (ii) such Lender’s
U.S. Revolving Credit Exposure exceeding such Lender’s U.S. Revolving Commitment
or (iii) the sum of the total Revolving Credit Exposures (plus the aggregate
amount of such Lender’s EUR Revolving Credit Exposure and PHP Revolving Credit
Exposure) exceeding the total Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow EUR Revolving Loans; and


(c)    each PHP Revolving Credit Lender agrees, severally and not jointly, to
make PHP Revolving Loans to SWM Philippines, at any time and from time to time
during the Availability Period,  in an aggregate principal amount at any such
time outstanding that will not result in (i) such Lender’s PHP Revolving Credit
Exposure exceeding such Lender’s PHP Revolving Commitment, (ii) such Lender’s
U.S. Revolving Credit Exposure (plus the aggregate amount of such Lender’s EUR
Revolving Credit Exposure and PHP Revolving Credit Exposure) exceeding such
Lender’s U.S. Revolving Commitment or (iii) the sum of the total Revolving
Credit Exposures exceeding the total Commitments.

 
25

--------------------------------------------------------------------------------

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.    Loans and Borrowings.


(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class;
provided that, the Administrative Agent may allocate (or re-allocate) any U.S.
Revolving Loans, EUR Revolving Loans and/or PHP Revolving Loans on a non-pro
rata basis on any Computation Date to the extent the failure to so allocate (or
re-allocate) on a non-pro rata basis would cause the Revolving Credit Exposure
of any Lender to exceed its Commitment.  Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrowers may request in
accordance herewith, provided that all Loans (other than Swingline Loans) in an
Offshore Currency shall be a Eurodollar Loan.  Each Swingline Loan shall be an
ABR Loan.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.


(c)    At the time of each Eurodollar Borrowing, each Eurodollar Loan shall be
in U.S. Dollars or in an Offshore Currency, in an aggregate amount of (i) in
connection with a U.S. Revolving Loan, not less than $5,000,000 and an integral
multiple of $1,000,000 thereof, (ii) in connection with a EUR Revolving Loan,
not less than €5,000,000 and an integral multiple of €1,000,000 thereof, and
(iii) in connection with a PHP Revolving Loan, not less than ₱5,000,000 and an
integral multiple of ₱1,000,000 thereof.  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is not
less than $5,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan shall be
in an amount that is an integral multiple of $100,000 and not less than
$100,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of (x)
ten Eurodollar Revolving Borrowings outstanding with respect to the EUR
Revolving Loans and U.S. Revolving Loans and (y) three Eurodollar Revolving
Borrowings outstanding with respect to the PHP Revolving Loans.  The Equivalent
Amount in Euros or Philippine Pesos, as applicable, of each Offshore Currency
Loan shall be recalculated hereunder on each date on which it shall be necessary
to determine the amount of any Loan or Loans outstanding hereunder on such date.

 
26

--------------------------------------------------------------------------------

 

(d)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.


(e)    All U.S. Revolving Loans and Swingline Loans made to U.S. Borrower shall
be made in U.S. Dollars.  All EUR Revolving Loans made to U.S. Borrower shall be
made in Euros.  All PHP Revolving Loans made to SWM Philippines shall be made in
Philippine Pesos.


SECTION 2.03.    Requests for Borrowings.  To request a Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request in
writing (a) in the case of a Eurodollar Borrowing in U.S. Dollars, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurodollar Borrowing in Euros, not
later than 11:00 a.m., London time, three Business Days before the date of the
proposed Borrowing, (c) in the case of a Eurodollar Borrowing in Philippine
Pesos, not later than 11:00 a.m Manila time, three Business Days before the date
of the proposed Borrowing, or (d) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable and shall be in the
form of Exhibit B or any other form approved by the Administrative Agent and
signed by the applicable Borrower.  Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:


(i)    whether the Loans comprising such Borrowing are U.S. Revolving Loans, EUR
Revolving Loans or PHP Revolving Loans;


(ii)    the aggregate amount of the requested Borrowing and the currency of the
requested Borrowing (which in each case shall be in accordance with Section
2.02);


(iii)    the date of the requested Borrowing, which shall be a Business Day;


(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(vi)    the location and number of such Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of U.S. Revolving Loan by U.S. Borrower is
specified, then the requested U.S. Revolving Loan shall be an ABR Borrowing.  If
no Interest Period is specified with respect to any requested Borrowing for EUR
Revolving Loans or PHP Revolving Loans, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 
27

--------------------------------------------------------------------------------

 

SECTION 2.04.    [Intentionally Omitted]


SECTION 2.05.    Swingline Loans.


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in U.S. Dollars to the U.S. Borrower from
time to time during the Availability Period, in an aggregate principal amount in
U.S. Dollars at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $30,000,000 or (ii)
the sum of the total Revolving Credit Exposures exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the U.S. Borrower may
borrow, prepay and reborrow Swingline Loans.


(b)    To request a Swingline Loan, the U.S. Borrower (the “Swingline Borrower”)
shall notify the Administrative Agent of such request in writing, not later than
1:00 p.m., New York City time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from such Swingline Borrower.  The Swingline Lender shall make
each Swingline Loan available to the Swingline Borrower to the location and
number of the Swingline Borrower’s account to which funds are to be disbursed as
the Swingline Borrower shall designate in its request (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.


(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the outstanding Swingline Loans.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each  Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this Section 2.05(c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this clause (c)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Swingline Borrower of any participations in any Swingline Loan acquired pursuant
to this Section 2.05(c), and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Swingline
Borrower (or other party on behalf of the Swingline Borrower) in respect of a
Swingline Loan, after receipt by the Swingline Lender of the proceeds of a sale
of participations therein, shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this Section 2.05(c) and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Swingline Borrower for
any reason.  The purchase of participations in a Swingline Loan pursuant to this
Section 2.05(c) shall not relieve the Borrowers of any default in the payment
thereof.

 
28

--------------------------------------------------------------------------------

 

SECTION 2.06.    Letters of Credit.
 
(a)    Subject to the terms and conditions set forth herein, any Borrower may
request the issuance of Letters of Credit, in U.S. Dollars or any Offshore
Currency, for the account of such Borrower (or for the joint account of U.S.
Borrower, SWM Philippines and/or a Subsidiary designated by either such
Borrower), in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Letters of Credit issued,
amended, renewed or extended hereunder at the request of the U.S Borrower shall
be issued in U.S. Dollars or Euros, as requested by U.S. Borrower, and shall
constitute utilization of the U.S. Revolving Commitments and/or EUR Revolving
Commitments, as applicable.  Letters of Credit issued, amended, renewed or
extended hereunder at the request of SWM Philippines shall be issued in
Philippine Pesos and shall constitute utilization of the PHP Revolving
Commitments and the Commitments.


(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower requesting such
Letter of Credit (or amendment, renewal or extension of an outstanding Letter of
Credit) (the “LC Borrower”) shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with clause
(c) of this Section), the amount of such Letter of Credit and whether such
amount will be in U.S. Dollars, Euros or Philippine Pesos, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the LC Borrower also shall submit a letter of credit application
on the Issuing Bank’s standard form in connection with any request for a Letter
of Credit.  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit, the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the total
U.S. Revolving Credit Exposure shall not exceed total U.S. Revolving
Commitments, (ii) the U.S Revolving Credit Exposure of any Lender (plus such
Lender’s EUR Revolving Credit Exposure and PHP Revolving Credit Exposure) shall
not exceed such Lender’s U.S. Revolving Commitment, (iii) the total EUR
Revolving Credit Exposure shall not exceed total EUR Revolving Commitments, (iv)
the EUR Revolving Credit Exposure of any Lender shall not exceed such Lender’s
EUR Revolving Commitment, (v) the total PHP Revolving Credit Exposure shall not
exceed total PHP Revolving Commitments, (vi) the PHP Revolving Credit Exposure
of any Lender shall not exceed such Lender’s PHP Revolving Commitment, (vii) the
total LC Exposure shall not exceed $20,000,000, (viii) the sum of the total
Revolving Credit Exposures shall not exceed the total Commitments and (ix) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment.

 
29

--------------------------------------------------------------------------------

 

(c)    Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Maturity Date.


(d)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the LC Borrower on the date due
as provided in clause (e) of this Section, or of any reimbursement payment
required to be refunded to the LC Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause (d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.


(e)    If the Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, the LC Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement in U.S. Dollars,
Euros or Philippine Pesos, as applicable, based on the currency of such LC
Disbursement, not later than 12:00 noon, New York City time (or London time or
Manila time in the case of a LC Disbursement in Euros or Philippine Pesos, as
applicable), on the date that such LC Disbursement is made, if the LC Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., New York
City time (or London time or Manila time in the case of a LC Disbursement in
Euros or Philippine Pesos, as applicable), on such date, or, if such notice has
not been received by the LC Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time (or London time or Manila time in the
case of a LC Disbursement in Euros or Philippine Pesos, as applicable), on (i)
the Business Day that the LC Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time (or London time or Manila time
in the case of a LC Disbursement in Euros or Philippine Pesos, as applicable),
on the day of receipt, or (ii) the Business Day immediately following the day
that the LC Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the LC Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Sections 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan (or if such LC Disbursement was made in an
Offshore Currency, as a Eurodollar Loan with an Interest Period of one month) in
an equivalent amount and, to the extent so financed, the LC Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Swingline Loan or Eurodollar Loan, as
applicable.  If the LC Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the LC Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the LC Borrower, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the LC Borrower pursuant to this clause
(e), the Administrative Agent shall distribute such payment to the Issuing Bank
or, to the extent that Lenders have made payments pursuant to this clause (e) to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this clause (e)
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Eurodollar Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the LC Borrower of its
obligation to reimburse such LC Disbursement.

 
30

--------------------------------------------------------------------------------

 

(f)    The LC Borrower’s obligation to reimburse LC Disbursements as provided in
clause (e) of this Section shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the LC Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the LC Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the LC Borrower to the extent permitted by applicable law)
suffered by the LC Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties hereto agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 
31

--------------------------------------------------------------------------------

 

(g)    The Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Bank shall promptly notify the Administrative Agent and the
LC Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the LC Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.


(h)    If the Issuing Bank shall make any LC Disbursement, then, unless the LC
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to, but excluding
the date that the LC Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the LC Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section, then (x) Section 2.13(d) shall apply and (y) if any LC Disbursement in
an Offshore Currency for which the applicable Lenders have purchased and funded
participation interests as provided in Section 2.6(d) above remains outstanding
for more than a period of two (2) weeks after the date upon which the funding of
such participations was required as set forth above, such LC Disbursement shall
automatically accrue interest as a Eurodollar Loan with an Interest Period of
one month immediately upon the two week anniversary of the required
participation funding date.  Interest accrued pursuant to this clause (h) shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to clause (e) of this Section
to reimburse the Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 
32

--------------------------------------------------------------------------------

 

(i)    The Issuing Bank may be replaced at any time by written agreement among
the Borrowers, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the LC Borrower shall pay all unpaid fees accrued for
the account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all of the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.


(j)    If any Event of Default shall occur and be continuing, on the Business
Day that the LC Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing a majority of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this clause (j), the LC Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash in the applicable currency equal to 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clauses (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations of the Borrowers
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account and
the Borrowers hereby grant the Administrative Agent a security interest in the
LC Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
a majority of the total LC Exposure), be applied to satisfy other Obligations of
the Borrowers under this Agreement.  If the LC Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the LC Borrower within three Business Days after all Events of
Default have been cured or waived.

 
33

--------------------------------------------------------------------------------

 

SECTION 2.07.    Funding of Borrowings
 
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time (or, in the case of a Eurodollar Borrowing in Euros or
Philippine Pesos, London time or Manila time, as applicable), to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05.  The Administrative Agent will make such Loans available to the
Borrowers to an account designated by the Borrowers in the applicable Borrowing
Request; provided that Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount, with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to, but excluding, the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrowers,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


SECTION 2.08.    Interest Elections
 
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter,
subject to the requirements of Section 2.02, the Borrowers may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrowers may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

 
34

--------------------------------------------------------------------------------

 

(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election in writing by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such Interest Election Request
shall be irrevocable and shall be in a form approved by the Administrative Agent
and signed by the applicable Borrower.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.


(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


(e)    If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing; provided, however, if such Borrowing is denominated in an
Offshore Currency, such Borrowing shall instead be continued as a Eurodollar
Borrowing of the same Class with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto; provided, however, if such Borrowing is denominated
in an Offshore Currency, such Borrowing shall instead be continued as a
Eurodollar Borrowing with an Interest Period of one month.

 
35

--------------------------------------------------------------------------------

 

SECTION 2.09.    Termination, Reduction and Increase of Commitments
 
(a)    Unless previously terminated, all Commitments shall terminate on the
Maturity Date.


(b)    The Borrowers may at any time terminate the Commitments upon (i) the
payment in full in cash of all outstanding Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the furnishing to the Issuing Bank with a cash deposit (or at the discretion of
the Issuing  Bank a back up standby letter of credit satisfactory to the Issuing
Bank) equal to 103% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees and (iv) the payment in full of all
reimbursable expenses and all other Obligations in cash together with accrued
and unpaid interest thereon.  The Borrowers may from time to time reduce the
Commitments of any Class; provided that (A) each reduction of the Commitments
shall be in an amount that is an integral multiple of the Equivalent Amount of
$1,000,000 and not less than the Equivalent Amount of $5,000,000, and (B) the
Borrowers shall not terminate or reduce the Commitments of any Class if, after
giving effect to any concurrent prepayment of the Loans of such Class in
accordance with Section 2.11, the sum of the Revolving Credit Exposures for such
Class would exceed the total Commitments of such Class.


(c)    The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrowers
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 
36

--------------------------------------------------------------------------------

 

(d)    The Borrowers shall have the right (exercisable at any time and from time
to time) to increase the Commitments by obtaining additional Commitments  in
U.S. Dollars, Euros or Philippine Pesos, by up to an aggregate amount equal to
the Equivalent Amount of $100,000,000 (resulting in a maximum aggregate
Commitment of the Equivalent Amount of $325,000,000), either from one or more of
the Lenders or another lending institution acceptable to Administrative Agent;
provided that (i) any such request for an increase shall be in a minimum amount
equal to the Equivalent Amount of $25,000,000, (ii) the Administrative Agent
shall have consented to such increase in Commitments, (iii) any such new Lender
assumes all of the rights and obligations of a “Lender” hereunder, and (iv) the
procedures described in Section 2.09(f) have been satisfied.


(e)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and the
Lender(s) being added or increasing their Commitment, subject only to the
approval of all Lenders if any such increase would cause the Commitment to
exceed an amount equal to the Equivalent Amount of $325,000,000. As a condition
precedent to each such increase, Borrowers shall deliver to the Administrative
Agent a certificate (in sufficient copies for each Lender) signed by an
authorized officer of Borrowers (i) certifying and attaching the resolutions
adopted by each Loan Party approving or consenting to such increase and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, (B) no Default or Event of Default has
occurred and is continuing and (C) Parent is in compliance on a pro forma basis
(assuming such increase was made on the last day of the applicable period) with
the covenants set forth in Section 6.10, recomputed for the most recent quarter
for which financial statements have been delivered pursuant to calculations and
detail acceptable to Administrative Agent.


(f)    Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding Loans and other outstanding advances shall be reallocated among the
Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Applicable Percentages. Eurodollar Borrowings shall not be
reallocated among the Lenders prior to the expiration of the applicable Interest
Period in effect at the time of any such increase.


SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt.


(a)    U.S. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of each U.S. Revolving Loan in U.S. Dollars and EUR Revolving
Loan in Euros on the Maturity Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of (A) the
Maturity Date or (B) the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the U.S. Borrower shall repay all Swingline Loans then
outstanding.  SWM Philippines hereby unconditionally promises to pay to the
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of each PHP Revolving Loan in Philippine Pesos on the Maturity
Date.

 
37

--------------------------------------------------------------------------------

 

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to clauses (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


(f)    If on any Computation Date, the aggregate Revolving Credit Exposure of
the Lenders for any Class exceeds the aggregate Commitments of the Lenders for
such Class, the applicable Borrower shall immediately prepay the Revolving Loans
in the amount of such excess.  To the extent that, after any such prepayment of
all Revolving Loans of any Class an excess of the Revolving Credit Exposure of
such Class over the aggregate Commitments of such Class still exists, the
Borrowers shall promptly cash collateralize the Letters of Credit in the manner
described in Section 2.06(j) in an amount sufficient to eliminate such
excess.  Any such payment shall be applied, first, to the Swingline Loans,
second, to the Revolving Credit Loans for such Class and, third, as cash
collateral for LC Exposure for such Class.

 
38

--------------------------------------------------------------------------------

 

SECTION 2.11.    Prepayment of Loans.
 
(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to Section 2.16 and prior
notice in accordance with clause (b) of this Section.


(b)    The Borrowers shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing in U.S. Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Eurodollar Revolving Borrowing in Euros, not later than
11:00 a.m., London time, three Business Days before the date of prepayment,
(iii) in the case of prepayment of a Eurodollar Revolving Borrowing in
Philippine Pesos, not later than 11:00 a.m., Manila time, three Business Days
before the date of prepayment, (iv) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment, or (v) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Revolving Borrowing of any Class
shall be applied ratably to the Revolving Loans of such Class included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.


SECTION 2.12.    Fees.
 
(a)    The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on an amount equal to (i) $225,000,000 minus (ii) the average daily amount
of the Equivalent Amount in Dollars of the aggregate Revolving Credit Exposure
during the period from and including the date hereof to, but excluding, the date
on which the Lenders’ Commitments terminate.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Such commitment fee shall be allocated among Lenders in an amount determined by
the unused portion of that Lender’s Commitment, expressed as a percentage of the
unused portion of the Commitments of all Lenders and multiplied by the amount of
such commitment fee as calculated pursuant to the first sentence of this clause
(a).

 
39

--------------------------------------------------------------------------------

 

(b)    The applicable Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender for each Class a participation fee with respect to
its participations in Letters of Credit for such Class, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to, but
excluding, the later of the date on which such Lender’s Commitment terminates or
the date on which such Lender ceases to have any LC Exposure and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to, but excluding, the later of the date of
termination of the Commitments or the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable in arrears on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this clause (b) shall be payable within ten days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders in the currency specified in Section
2.18(g).  Fees paid shall not be refundable under any circumstances.


SECTION 2.13.    Interest.



(a)    The Loans comprising each ABR Borrowing (excluding each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 
40

--------------------------------------------------------------------------------

 

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)    The Loans comprising each Swingline Loan shall bear interest at a rate
per annum as may be agreed to in writing between U.S. Borrower and Swingline
Lender.


(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder are not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section.


(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to clause (d) of this Section shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.14.    Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:


(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period; or


(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 
41

--------------------------------------------------------------------------------

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted; provided further, if any
such Borrowing is to be denominated in an Offshore Currency, such Borrowing
shall instead be made as a Eurodollar Borrowing with an Interest Period of one
month.


SECTION 2.15.    Increased Costs.


(a)    If any Change in Law shall:


(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or the Issuing Bank;


(ii)     impose on any Lender or the Issuing Bank or the London or Euro-zone
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.


(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 
42

--------------------------------------------------------------------------------

 

(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
shall be delivered to the Borrowers and shall be conclusive absent manifest
error.  The applicable Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.


(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16.    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.19,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid, were it to bid, at the commencement of such period, for U.S. Dollar, Euro
or Philippine Peso deposits, as applicable, of a comparable amount and period
from other banks in the eurodollar market.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

 
43

--------------------------------------------------------------------------------

 

SECTION 2.17.    Taxes.


(a)    Withholding of Taxes; Gross-Up.  Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law.  If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law.  If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.


(b)    Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.


(c)    Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)    Indemnification by the Borrowers.  The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.17(d) shall be paid within ten
days after the Recipient delivers to the Borrowers a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.  Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.


(e)    Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.17(e) shall be paid
within ten days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 
44

--------------------------------------------------------------------------------

 

(f)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrowers and the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of such Borrowers or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section
2.17(f).  If any form or certification previously delivered pursuant to this
Section 2.17 expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within ten
days after such expiration, obsolescence or inaccuracy) notify such Borrowers
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.


(ii)     Without limiting the generality of the foregoing, if a Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:


(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;

 
45

--------------------------------------------------------------------------------

 

(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit D (a “U.S. Tax
Certificate”) to the effect that such Lender is not (w) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (x) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (y) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (z) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;


(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in sub-clauses (A), (B), (C), (D) and (F) of this Section 2.17(f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners; or


(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrowers or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 
46

--------------------------------------------------------------------------------

 

(g)    Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.17(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.


(h)    Issuing Bank.  For purposes of Sections 2.17(e) and (f), the term
“Lender” includes any Issuing Bank.


SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a)    The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, London time or Manila time, as applicable, on
the date when due, in immediately available funds, without setoff or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent (i) with respect to U.S.
Revolving Loans, and all other such payments (other than as set forth in clauses
(ii) and (iii) below), at its offices at 10 S. Dearborn Street, Floor 07, Mail
Code:  IL1-0010, Chicago, Illinois 60603, attention Latanya Driver, (ii) with
respect to any amounts owing in Euros in connection with EUR Revolving Loans, at
its offices at 125 London Wall, Floor 9, Mail Code:  LW09-1401, London, EC2Y 5A,
United Kingdom, attention Belinda Lucas or (iii) with respect to any amounts
owing in Philippine Pesos in connection with PHP Revolving Loans, at its offices
at 31F Philamlife Tower, 8767 Paseo de Roxas, Makati City 1227, Philippines,
attention Irene Garcia and Glenda Rolan, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in U.S. Dollars, Euros or
Philippine Pesos, as provided herein.

 
47

--------------------------------------------------------------------------------

 

(b)    Any payments or proceeds received by the Administrative Agent (i) not
constituting either (x) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers or in such Loan Document), or (y) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Bank from the Borrowers, second, to pay any
fees or expense reimbursements then due to the Lenders from the Borrowers,
third, to pay interest then due and payable on the Loans ratably (based on the
total Revolving Credit Exposure of each Lender to the total Revolving Credit
Exposure of all Lenders at such time), fourth, to prepay principal on the Loans
and unreimbursed LC Disbursements ratably (based on the total Revolving Credit
Exposure of each Lender to the total Revolving Credit Exposure of all Lenders at
such time), fifth, to pay an amount to the Administrative Agent equal to 105% of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Obligation due to
the Administrative Agent or any Lender by any Loan Party.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrowers, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan
of any Class, except (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (B) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.

 
48

--------------------------------------------------------------------------------

 

(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrowers pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrowers or any
other Loan Party maintained with the Administrative Agent.  The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans) and that
all such Borrowings shall be deemed to have been requested pursuant to Sections
2.03 or 2.05, as applicable, and (ii) the Administrative Agent to charge any
deposit account of the Borrowers or any other Loan Party maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.


(d)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or its Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this clause (d) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this clause (d) shall apply).  The Borrowers consent to the foregoing and
agree, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.


(e)    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 
49

--------------------------------------------------------------------------------

 

(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d), 2.06(e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clauses (i) and (ii) above in
any order as determined by the Administrative Agent in its discretion.


(g)    All payments of principal of, and interest accrued on, any Loan hereunder
shall be made in the currency in which such Loan is denominated.  All payments
of fees due pursuant to Section 2.12(a) and (b) shall be payable in (i) U.S.
Dollars if in connection with the U.S. Revolving Commitment, (ii) Euros if in
connection with the EUR Revolving Commitment, and (iii) Philippine Pesos if in
connection with the PHP Revolving Commitment.  All payments of fees to the
Administrative Agent for its own account as set forth in the Fee Letter shall be
paid in U.S. Dollars.  All payments made to reimburse the Administrative Agent,
any Swingline Lender, the Issuing Bank or any Lender for any costs, expenses, or
other amounts pursuant to Section 9.03 or any other Loan Document shall be made
in the currency in which such obligation to be reimbursed is invoiced or
incurred.


(h)    Immediately and automatically upon the occurrence of any Default with
respect to any Borrower described in clauses (h) or (i) of Article VII or an
acceleration of the maturity of the Loans pursuant to Article VII, all PHP
Revolving Loans and EUR Revolving Loans shall be converted to and redenominated
in U.S. Dollars equal to the Equivalent Amount of each such PHP Revolving Loan
and EUR Revolving Loan determined as of the date of such conversion and each
Lender shall be deemed to have automatically, irrevocably and unconditionally
purchased and received (to the extent of its unused Commitment) from each other
Lender an undivided interest and participation in and to each Loan in such
amounts as are necessary such that, after giving effect thereto, each Lender
shall hold its ratable share of each Loan (based on the total Revolving Credit
Exposure of each Lender to the total Revolving Credit Exposure of all Lenders at
such time); provided that, to the extent such conversion shall occur other than
at the end of an Interest Period, the applicable Borrower shall pay to the
Administrative Agent for the ratable benefit of each applicable Lender all
losses and breakage costs related thereto in accordance with this Agreement and,
upon the written request of the Administrative Agent, each of the Lenders shall
pay to the Administrative Agent for the ratable benefit of each applicable
Lender (based on the total Revolving Credit Exposure of each Lender to the total
Revolving Credit Exposure of all Lenders at such time) not later than two
Business Days following a request for payment from such Lender, in U.S. Dollars,
an amount equal to the undivided interest in and participation in the applicable
Loan purchased by such Lender pursuant to this Section 2.18. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.18, the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives from
such Lender an amount sufficient to discharge such Lender’s payment obligation
as prescribed in this Section 2.18 together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand by the applicable Lender and ending on the date such obligation is fully
satisfied. The Administrative Agent will promptly remit all payments received as
provided above to each relevant Lender.

 
50

--------------------------------------------------------------------------------

 

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requests compensation under Section 2.15, or if the any
Borrowers is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


(b)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require
such  assignment and delegation cease to apply.

 
51

--------------------------------------------------------------------------------

 

SECTION 2.20.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);


(b)    the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;


(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:


(i)    all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders of the same Class (if any) in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments, (y) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures of such Class plus such Defaulting Lender’s
Swingline Exposure of such Class and LC Exposure does not exceed the total of
such non-Defaulting Lenders’ Commitments of such Class and (z) the conditions
set forth in Section 4.02 are satisfied at such time;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;


(iii)    if the Borrowers cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 
52

--------------------------------------------------------------------------------

 

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or


(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and


(d)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein).


In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrowers jointly and severally represent and warrant to the Administrative
Agent and the Lenders that as of the date of this Agreement and the date of
making any Loan or the issuance of any Letter of Credit:


SECTION 3.01.    Organization; Powers.  The Borrowers and each of their
Subsidiaries are duly organized and validly existing under the laws of the
jurisdiction of their organization and have all requisite power and authority to
carry on their business as now conducted.  The Borrowers and each of their
Material Subsidiaries are in good standing under the laws of the jurisdiction of
their organization.  The Borrowers and their Subsidiaries, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, are qualified to do business
in, and are in good standing in, every jurisdiction where such qualification is
required.

 
53

--------------------------------------------------------------------------------

 

SECTION 3.02.    Authorization; Enforceability.  The Transactions are within
each Borrower’s and each other Loan Party’s, as applicable, corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action.  This Agreement and each other Loan Document to which a
Borrower is a party has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


SECTION 3.03.    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority as a condition to the effectiveness
thereof, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon any Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by any Borrower or any
of its Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of any Borrower or any of its Subsidiaries.


SECTION 3.04.    Financial Condition; No Material Adverse Change.


(a)    Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal years ended December 31, 2009 and December 31, 2010, reported on
by Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
each fiscal quarter ending after the fiscal year ended December 31, 2010 and
ending more than 45 days before the date hereof, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.


(b)    Since December 31, 2010, there has been no event, circumstance or change
in the business, assets, operations, prospects or condition, financial or
otherwise, of the Parent and its Subsidiaries, taken as a whole, that has or
could reasonably be expected to have a Material Adverse Effect.


 
54

--------------------------------------------------------------------------------

 
 
SECTION 3.05.    Properties.
 
(a)    Each Borrower and each of its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property necessary to
its business, free and clear of all Liens except for Permitted Liens.


(b)    Each Borrower and each of its Material Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, free and clear of all Liens (other than
Permitted Liens), and the use thereof by each Borrower and its Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.06.    Litigation and Environmental Matters.


(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of each Borrower,
threatened against or affecting such Borrower or any of its Subsidiaries (i)
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect (other than the Disclosed Matters) or (ii) that
involve this Agreement, the other Loan Documents or the Transactions.


(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrowers nor any of their
Subsidiaries (i) have failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) have become subject to any Environmental Liability,
(iii) have received notice of any claim with respect to any Environmental
Liability or (iv) know of any basis for any Environmental Liability.


SECTION 3.07.    Compliance with Laws and Agreements.  Each Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.


SECTION 3.08.    Investment Company Status.  Neither the Borrowers nor any of
their Subsidiaries are an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.


SECTION 3.09.    Taxes.  Each Borrower and each of its Subsidiaries (other than
to SWM Brazil with respect to the Brazil Tax Assessment) has timely filed or
caused to be filed all Federal and material state and foreign Tax returns and
reports required to have been filed and has paid or caused to be paid all
Federal and material state and foreign Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves as required by GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 
55

--------------------------------------------------------------------------------

 

SECTION 3.10.    ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The Borrowers and their Subsidiaries have
satisfied all applicable minimum funding requirements with respect to each Plan,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.


SECTION 3.11.    Disclosure.  Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of each Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


SECTION 3.12.    Subsidiaries.  As of the Effective Date, the Parent does not
have any subsidiaries other than those Subsidiaries listed on Schedule
3.12.  Schedule 3.12 correctly sets forth, as of the Effective Date, (a) the
percentage ownership (direct or indirect) of the Parent in the Equity Interests
of its Subsidiaries and also identifies the direct owner thereof and (b) the
jurisdiction of organization of each such Subsidiary.


SECTION 3.13.    Material Agreements. All agreements and contracts to which any
Loan Party is a party or is bound as of the date of this Agreement, the breach
or loss of which would reasonably be expected to have a Material Adverse Effect,
are listed on Schedule 3.13.  No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any material agreement or contract to which it is a party or
(b) any agreement or instrument evidencing or governing Indebtedness.


SECTION 3.14.    Labor Relations.  To the best knowledge of the Borrowers, none
of the Borrowers or any of their Subsidiaries are engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse
Effect.  There is (a) no significant unfair labor practice complaint pending
against the Borrowers or any of their Subsidiaries or, to the best knowledge of
the Borrowers, threatened against any of them before the National Labor
Relations Board or any similar Governmental Authority in any jurisdiction, and
no significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrowers or
any of their Subsidiaries or, to the best knowledge of the Borrowers, threatened
against any of them, (b) no significant strike, labor dispute, slowdown or
stoppage is pending against the Borrowers or any of their Subsidiaries or, to
the best knowledge of the Borrowers, threatened against the Borrowers or any of
their Subsidiaries and (c) to the best knowledge of the Borrowers, no question
concerning union representation exists with respect to the employees of the
Borrowers or any of their Subsidiaries, except (with respect to any matter
specified in clauses (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 
56

--------------------------------------------------------------------------------

 

SECTION 3.15.    Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date, each Borrower, individually, and
Parent and its Material Subsidiaries, on a consolidated basis, are Solvent.


SECTION 3.16.    Insurance.  Schedule Section 3.16 sets forth a description of
all insurance maintained by or on behalf of the Parent and its Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrowers believe that the insurance maintained by
or on behalf of the Parent and its Subsidiaries is adequate.


SECTION 3.17.    Regulation U.  No Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.


SECTION 3.18.    Common Enterprise.  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.


SECTION 3.19.    Foreign Borrower.  SWM Philippines is subject to civil and
commercial laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively, the “Foreign Borrower
Documents”), and the execution, delivery and performance by SWM Philippines of
the Foreign Borrower Documents constitutes and will constitute private and
commercial acts and not public or governmental acts.  Neither SWM Philippines
nor any of its property has any immunity from jurisdiction of any court or from
any legal process (whether through service or  notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of the jurisdiction in which SWM Philippines is organized and existing in
respect of its obligations under the Foreign Borrower Documents.

 
57

--------------------------------------------------------------------------------

 

ARTICLE IV


CONDITIONS


SECTION 4.01.    Effectiveness Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):


(a)    The Administrative Agent (or its counsel) shall have received from each
Loan Party either (i) a counterpart signature to each Loan Document to which it
is a party signed on behalf of such Loan Party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of each Loan Document to which it is a party.


(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (a) Troutman Saunders, counsel for the Borrowers, and (b) Castillo
Laman Tan Pantaleon & San Jose, special Philippine counsel for SWM Philippines,
each in form and substance satisfactory to the Administrative Agent, and
covering such matters relating to the Borrower, this Agreement, the other Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request.  The Borrowers hereby request such counsels to deliver such opinions.


(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement, the other Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.


(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of each Borrower, (i) confirming compliance with the conditions set
forth in clauses (a) and (b) of Section 4.02, (ii) certifying that no event or
events have occurred since December 31, 2010 that has had or could reasonable be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (iii) certifying the absence of any action, suit, investigation or
proceeding that is pending or, to the knowledge of the Borrowers, threatened in
any court or before any arbitrator or Governmental Authority (other than the
Disclosed Matters) that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

 
58

--------------------------------------------------------------------------------

 

(f)    The Administrative Agent shall have received such UCC-3 termination
statements, mortgage releases and all other releases and similar documents as
the Administrative Agent may request with respect to any mortgages or security
interests, if any, in the collateral of each Borrower securing Indebtedness (if
any) being repaid in full on the Effective Date (including, without limitation,
pursuant to the Existing Debt Documents).


(g)    The Administrative Agent shall have received (a) the audited consolidated
balance sheet and statements of income, stockholders’ equity and cash flows of
the Parent and its Subsidiaries as of and for the fiscal years ended December
31, 2009 and December 31, 2010 and (b) satisfactory unaudited interim
consolidated financial statements of the Parent and its Subsidiaries for each of
the quarterly periods ending after December 31, 2010 through the Effective Date.


(h)    The Administrative Agent shall have received financial projections
satisfactory to Administrative Agent of the Parent and its Subsidiaries for the
four-year period from and including the fiscal year ending December 31, 2011
through the fiscal year ending December 31, 2014, together with such information
as the Administrative Agent may reasonably request to confirm the tax, legal,
and business assumptions made therein.


(i)    The Administrative Agent shall have received copies of all Governmental
Authority and third party approvals necessary or, in the reasonable discretion
of the Administrative Agent in consultation with the Borrowers, advisable in
connection with the Transactions and all other documents reasonably requested by
the Administrative Agent, and such Governmental Authority and third party
approvals are in full force and effect as of the Effective Date.


(j)    The Administrative Agent shall have received evidence that all principal,
interest, fees and other amounts owing under the Existing Debt Documents shall
have been (or shall substantially contemporaneously be) repaid in full (it being
understood that such amounts may be repaid out of the proceeds of Loans
hereunder) and terminated.


(k)    The Administrative Agent shall have received insurance certificates or
binders and endorsements for all insurance as the Administrative Agent shall
request naming the Administrative Agent, on behalf of the Lenders, as additional
insured for any liability policies, in form and substance satisfactory to the
Administrative Agent.


(l)    The Administrative Agent shall have received such other documents,
instruments and items as Administrative Agent shall have requested (including,
without limitation, any such documents, instruments and items set forth on that
certain closing checklist delivered to Borrowers by Administrative Agent).


The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 
59

--------------------------------------------------------------------------------

 

SECTION 4.02.    Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:


(a)    The representations and warranties of the Borrowers and each other Loan
Party set forth in this Agreement and the other Loan Documents shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable;


(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing;


(c)    at the time of making and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Revolving Credit Exposures of any Class shall not exceed
the total Commitments for such Class; and


(d)    Administrative Agent and, if applicable, the Issuing Bank or the
Swingline Lender shall have received a Borrowing Request or a notice requesting
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, in each case, in accordance with the requirements of this
Agreement.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (a), (b)
and (c) of this Section.


ARTICLE V


AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the Obligations and
other amounts payable hereunder and under the other Loan Documents shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Lenders that:


SECTION 5.01.    Financial Statements and Other Information.  Each Borrower will
furnish to the Administrative Agent and each Lender:


(a)    within 90 days after the end of each fiscal year of the Parent, Parent’s
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations
of  the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 
60

--------------------------------------------------------------------------------

 

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent, Parent’s consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated and consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a compliance certificate in the form of Exhibit C and
signed by a Financial Officer of Parent (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.10, and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;


(d)    as soon as available, but in any event not more than 45 days after the
end of each fiscal year of such Borrower, a copy of the budget and forecast
(including a projected consolidated income statement) of the Parent and its
Subsidiaries for each month of the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent;


(e)    promptly upon receipt thereof, copies of any reports submitted by
Parent’s accountants in connection with each annual, interim or special audit or
review of any type of the financial statements or internal control systems of
any such Borrower or any of its Subsidiaries made by such accounts, including
any comment letters submitted by such accountants to management of any Borrower
or any Subsidiary in connection with their services;


(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange; or distributed by a Borrower to its
shareholders generally as the case may be; and


(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of each Borrower or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 
61

--------------------------------------------------------------------------------

 

The information and other materials required to be delivered pursuant to this
Section 5.01 may be delivered electronically by Parent to Administrative Agent
and Lenders pursuant to procedures approved by the Administrative Agent;
provided that, Parent shall deliver paper copies of any such information and/or
materials delivered electronically after the date delivery is required under
this Section 5.01 to the Administrative Agent or any Lender which requests such
delivery within five Business Days after such request.


SECTION 5.02.    Notices of Material Events.  Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;


(c)    an Adverse Tax Ruling; and


(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the applicable Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


SECTION 5.03.    Existence; Conduct of Business.  Each Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.


SECTION 5.04.    Payment of Obligations.  Each Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.  Each Borrower will, and will cause each of its Subsidiaries to,
perform its obligations under any contractual obligation to which such Borrower
or such Subsidiary is bound or to which any of its properties is subject, except
where the failure to perform could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 
62

--------------------------------------------------------------------------------

 

SECTION 5.05.    Maintenance of Properties; Insurance.  Each Borrower will, and
will cause each of its Subsidiaries to (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.


SECTION 5.06.    Books and Records; Inspection Rights.  Parent will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  Each Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
(and, at the request of the Administrative Agent or Required Lenders, to perform
audits of such books and records), and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.  All such visits, inspections, or
audits by the Administrative Agent or any Lender shall be at the Borrowers’
expense.  Each Borrower acknowledges that the Administrative Agent, after
exercising its rights hereunder, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders.


SECTION 5.07.    Compliance with Laws.  Each Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 5.08.    Use of Proceeds.  The proceeds of the Loans shall be used only
for (a) general corporate purposes of the Borrowers and their Subsidiaries in
the ordinary course of business, and (b) the refinancing of certain existing
Indebtedness of the Borrower and its Subsidiaries on the Effective Date.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.


SECTION 5.09.    Further Assurances.  Without limiting the foregoing, each
Borrower will, and will cause each Subsidiary to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions which may be required by law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents at the expense of the Borrowers.


SECTION 5.10.    OFAC.  Each Borrower shall (a) ensure, and cause each of its
Subsidiaries to ensure, that no Person who owns a controlling interest in or
otherwise controls such Borrower or any such Subsidiary is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto and (c) comply, and cause each Subsidiary to comply, with all applicable
Bank Secrecy Act regulations, as amended.

 
63

--------------------------------------------------------------------------------

 

SECTION 5.11.    Status of Obligations.  No Borrower shall cause, or consent in
writing to permit, any of its obligations under this Agreement or under any of
the other Loan Documents to rank less than pari passu in right of payment with
all other unsecured Indebtedness of such Borrower.


ARTICLE VI


NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the Obligations and other
amounts payable hereunder and under the other Loan Documents have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, each Borrower covenants and agrees with the
Lenders that:


SECTION 6.01.    Indebtedness.  The Borrowers will not permit (a)
Schweitzer-Mauduit International China, Ltd., (b) Schweitzer-Mauduit Canada,
Inc., (c) Schweitzer-Mauduit Spain, S.L., (d) SWM-Poland Sp. Zo o, any of their
Subsidiaries to create, incur, assume, or permit to exist any Indebtedness,
except:


(i)    Indebtedness created hereunder;


(ii)    intercompany Indebtedness permitted pursuant to Section 6.04;


(iii)    Indebtedness arising under any employee benefit plan sponsored by
Schweitzer Mauduit France S.A.S., LTR Industries S.A., PDM Industries S.N.C.,
Papeteries de Mauduit S.A.S., Malaucene Industries S.N.C., Papeteries de Mauduit
S.A.S., Papeteries de Saint-Girons S.A.S., Saint-Girons Industries S.N.C.,
SWM-Poland Sp. Zo o, or any of their Subsidiaries;


(iv)    Indebtedness of Schweitzer-Mauduit Holdings S.A.S. and its Subsidiaries
(other than any Subsidiaries of Parent located in Southeast Asia (including,
without limitation, P.T. PDM Indonesia and PDM Philippines Industries Inc.)) in
an aggregate principal amount not to exceed the Equivalent Amount of €20,000,000
at any time outstanding; provided that,  notwithstanding the above in this
clause (iv), the aggregate principal amount of Indebtedness of Papeteries de
Mauduit S.A.S., Papeteries de Saint-Girons S.A.S and their Subsidiaries shall
not exceed the Equivalent Amount of €6,000,000 at any time outstanding;


(v)    Indebtedness of SWM-Poland Sp. Zo o in an aggregate principal amount not
to exceed €20,000,000 at any time outstanding;

 
64

--------------------------------------------------------------------------------

 

(vi)    Indebtedness of Schweitzer-Mauduit Spain S.L. and SWM Brazil in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;


(vii)    Indebtedness of any Subsidiaries of Parent acquired, created or
established after the Effective Date in an aggregate principal amount not to
exceed the Equivalent Amount of $25,000,000 in the aggregate since the Effective
Date;


(viii)    other Indebtedness of any such Person of the type permitted to be
secured by Sections 6.02(o) or 6.02(p);


(ix)    Indebtedness of any Subsidiaries of Parent located in Southeast Asia
(including, without limitation, P.T. PDM Indonesia and PDM Philippines
Industries Inc.) in an aggregate amount not to exceed the Equivalent Amount of
$10,000,000 at any time outstanding; and


(x)    all reimbursement obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments arising in the ordinary course of business.


SECTION 6.02.    Liens.  The Borrowers will not, nor will they permit any
Material Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:


(a)    Permitted Encumbrances;


(b)    Liens securing the Obligations;


(c)    Liens securing Indebtedness set forth in Schedule 6.02 and refinancings
of such Indebtedness; provided that, the aggregate principal amount of such
Indebtedness shall not be increased since the Effective Date;


(d)    Liens arising in the ordinary course of business in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;


(e)    Liens on the assets and properties of Persons which become Subsidiaries
of Parent after the date of this Agreement securing Indebtedness permitted
hereby; provided that, such Liens are in existence at the time the respective
Persons become Subsidiaries of Parent and were not created in anticipation
thereof;


(f)    Liens resulting from progress payments or partial payments under United
States government contracts or subcontracts;

 
65

--------------------------------------------------------------------------------

 

(g)    Liens existing on the assets and properties acquired by the Borrowers or
their Subsidiaries in the ordinary course of business prior to any such
Borrower’s or such Subsidiary’s acquisition of such assets and properties;


(h)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by Parent or any Subsidiary of Parent, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;


(i)    leases or subleases granted to others not interfering in any material
respect with the business of Parent or any Subsidiary of Parent and any interest
or title of a lessor under any lease (whether a Capital Lease or an operating
lease) permitted by this Agreement;


(j)    Liens arising from the granting of a lease or license to enter into or
use any asset of Parent or any Subsidiary of Parent to any Person in the
ordinary course of business of Parent or such Subsidiary that does not interfere
in any material respect with the use or application by Parent or such Subsidiary
of the asset subject to such license in the business of Parent or such
Subsidiary;


(k)    Liens attaching solely to cash earnest money deposits made by Parent or
any Subsidiary of Parent in connection with any letter of intent or purchase
agreement entered into in connection with a Permitted Acquisition permitted
hereunder;


(l)    Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;


(m)    Liens on insurance policies and proceeds thereof to secure premiums
thereunder;


(n)    Liens relating solely to employee contributions withheld from pay imposed
by applicable pension law;


(o)    Liens on Equity Interests issued by a  joint venture of Parent or any of
its Subsidiaries (but that is not a Subsidiary of Parent) securing Indebtedness
of such joint venture permitted hereunder so long as such Indebtedness is
recourse to Parent and/or its Subsidiaries solely to the extent of such Equity
Interest and substantially similar Liens have been pledged by each other Person
owning Equity Interests in such joint venture to secure such Indebtedness;


(p)    purchase money Liens or purchase money security interests upon or in any
fixed assets acquired or held by any Borrower or its Subsidiaries in the
ordinary course of business to secure the purchase price of such fixed assets or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of such fixed assets; provided that the aggregate principal amount
of the Indebtedness secured by the Liens permitted by this clause (p) shall not,
on the date such Lien is granted and after giving effect thereto, exceed an
aggregate amount equal to 30% of the Parent’s Tangible Net Worth at any time;
and

 
66

--------------------------------------------------------------------------------

 

(q)    Liens securing Indebtedness not expressly permitted by clauses (a)
through (p) above; provided that the aggregate principal amount of the
Indebtedness secured by the Liens permitted by this clause (q) shall not exceed
an aggregate amount equal to the Equivalent Amount of $150,000,000 at any time
outstanding.


SECTION 6.03.    Fundamental Changes; Asset Sales.


(a)    The Borrowers will not, nor will they permit any of their Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with, or liquidate or dissolve or commence a
Bankruptcy Action, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into a Borrower in a transaction in which such Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary; provided that if
SWM Philippines is a party to any such transaction, either SWM Philippines shall
be the surviving entity or the surviving entity thereof shall assume the
obligations of SWM Philippines under this Agreement and the other Loan Documents
pursuant to such documents, instruments and agreements and further actions which
the Administrative Agent may request (including, without limitation, one or more
opinions of legal counsel) in form and substance acceptable to the
Administrative Agent, (iii) any Subsidiary (other than SWM Philippines) may
liquidate or dissolve if Parent determines in good faith that such liquidation
or dissolution is in the best interests of Parent and its Subsidiaries and is
not materially disadvantageous to the Lenders, (iv) a Borrower or any Subsidiary
may consummate a Permitted Acquisition and (v) [*****] (B) undertake a
Bankruptcy Action if Parent determines in good faith that such abandonment,
transfer, disposition or Bankruptcy Action is in the best interests of Parent
and its Subsidiaries; provided that any such merger involving a Person that is
not a wholly-owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04;


(b)    The Borrowers will not, nor will they permit any of their Subsidiaries
to, make any Asset Disposition, except for (i) Asset Dispositions among the
Subsidiaries, (ii) Asset Dispositions of equipment held by SWM Philippines as of
the Effective Date in and to a joint venture formed in the People’s Republic of
China directly or indirectly by Parent to the extent permitted under Section
6.04(f), (iii) Asset Dispositions to the extent made in connection with an
investment in a Person expressly permitted under Section 6.04(f); (iv) other
Asset Dispositions of property that, together with all other property of
Borrowers and its Subsidiaries previously leased, sold or disposed of in Asset
Dispositions do not exceed $20,000,000 with respect to any one such Asset
Disposition or $45,000,000 in the aggregate for all such Asset Dispositions
since the Effective Date; and (v) Asset Dispositions permitted under Section
6.03(a)(v).

 
67

--------------------------------------------------------------------------------

 

(c)    The Borrowers will not, nor will they permit any of their Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by each such Borrower and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.


SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrowers will not, nor will they permit any of their Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:


(a)    Permitted Investments;


(b)    investments by any Borrower existing on the date hereof in the Equity
Interests of its Subsidiaries;


(c)    investments to consummate Permitted Acquisitions;


(d)    loans, advances or Guarantees of obligations which are not Indebtedness
made by any Borrower to any Subsidiary and made by any Subsidiary to any
Borrower or any other Subsidiary so long as at the time of such loan, advance or
Guarantee, Parent on a consolidated basis shall be in compliance with Section
6.10(b) as of the last day of the most recently ended quarter for which
financial statements of Parent have been delivered (and such financial
statements have been delivered in accordance with the terms hereof);


(e)    Guarantees constituting Indebtedness permitted by Section 6.01; and


(f)    Any other investments, loans or advances (other than Permitted
Acquisitions), so long as prior to and after giving effect to any
such investment, loan or advance, Parent on a consolidated basis shall have a
Net Debt to EBITDA Ratio (after giving effect to any such investment, loan or
advance, calculated on a pro forma basis in a manner satisfactory to
Administrative Agent) of not greater than 2.75:1.00 for the twelve (12) month
period ending on the last day of the most recently ended quarter for which
financial statements of Parent have been delivered to Administrative Agent
pursuant to Section 5.01(b).
 
SECTION 6.05.    Swap Agreements.  The Borrowers will not, and will not permit
any of their Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any such Borrower or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of any such Borrower or any of its Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any such Borrower or any Subsidiary.

 
 
68

--------------------------------------------------------------------------------

 
 
SECTION 6.06.    Restricted Payments; Stock Purchases.


(a)    The Borrowers will not, nor will they permit any of their Subsidiaries
to, declare, pay or make, or agree to declare, pay or make, directly or
indirectly, any Restricted Payment, except (i) each Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (ii) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (iii) the Borrower may make
Restricted Payments pursuant to and in accordance with equity incentive plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (iv) Parent may declare and pay cash dividends with respect to
its Equity Interests, so long as prior to and after giving effect to any
dividend, Parent on a consolidated basis shall have a Net Debt to EBITDA Ratio
(after giving effect to any such dividend, calculated on a pro forma basis in a
manner satisfactory to Administrative Agent) of not greater than 2.75:1.00 for
the 12 month period ending on the last day of the most recently ended quarter
for which financial statements of Parent have been delivered to Administrative
Agent pursuant to Section 5.01(b).


(b)    The Parent will not purchase, redeem or otherwise acquire any shares of
its Equity Interests except that the Parent may purchase, redeem or acquire (i)
shares of its Equity Interests, so long as prior to and after giving effect
to any such purchase, redemption or other acquisition, Parent on a consolidated
basis shall have a Net Debt to EBITDA Ratio (after giving effect thereto,
calculated on a pro forma basis in a manner satisfactory to Administrative
Agent) of not greater than 2.75:1.00 for the 12 month period ending on the last
day of the most recently ended quarter for which financial statements of Parent
have been delivered to Administrative Agent pursuant to Section 5.01(b), (ii)
its Equity Interests in connection with its employee 401(k) retirement plan, and
(iii) its Equity Interests sold in connection with a cashless exercise of stock
options granted under the Parent’s equity participation plan.


SECTION 6.07.    Transactions with Affiliates.  The Borrowers will not, nor will
they permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to any Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among either of the Borrowers and their wholly owned
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.06; (d) any transaction which is not permitted (in whole
or in part) under Section 6.07(a) above entered into by Parent or any of its
Subsidiaries with a joint venture of Parent or any of its Subsidiaries (but that
is not a Subsidiary of Parent) to the extent such transaction (or the portion
thereof which is not permitted under Section 6.07(a)) constitutes an investment
permitted under Section 6.04, (e) customary fees paid, and reimbursement of
reasonable expenses, to members of the board of directors of Parent or any of
its Subsidiaries, (f) customary compensation (including salaries and bonuses)
paid, and reimbursement of reasonable expenses, to officers and employees of
Parent or any Subsidiary of Parent and (g) pursuant to one of more transaction
permitted under Section 6.03(b)(ii).

 
69

--------------------------------------------------------------------------------

 

SECTION 6.08.    Restrictive Agreements.  The Borrowers will not, nor will they
permit any of their Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of any such Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of the property
or assets of any Borrower or any of its Subsidiaries or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to either Borrower or
any other Subsidiary or to Guarantee Indebtedness of any such Borrower or any
other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of
assets or Equity Interests of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary or such Equity
Interests that are to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof, (vi) customary
encumbrances or restrictions in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements,
which restrictions relate solely to the activities of such joint venture or are
otherwise applicable only to the assets that are the subject to such agreement,
(vii) any such agreement imposed in connection with consignment agreements
entered into in the ordinary course of business, (viii) customary
anti-assignment provisions contained in agreements entered into in the ordinary
course of business, (ix) customary subordination of subrogation, contribution
and similar claims contained in guaranties permitted hereunder, (x) customary
restrictions on cash deposits or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xi) customary
restrictions on the transfer, lease, or license of any property or asset of any
Loan Party in effect on the Effective Date that were entered into in the
ordinary course of business, and (xii) encumbrances or restrictions in documents
governing Indebtedness assumed or incurred under Section 6.01(vii) or existing
with respect to any Person or the property or assets of such Person acquired by
Parent or any Subsidiary of Parent in an acquisition permitted hereunder,
provided, further, that such encumbrances and restrictions are not applicable to
any Person or the property or assets of any Person other than such acquired
Person or the property or assets of such acquired Person.


SECTION 6.09.    Amendment of Material Documents.  Borrowers shall not amend,
modify or waive any of its rights under its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents to the extent any such amendment, modification or waiver would be
materially adverse or could reasonably be expected to be materially adverse to
Lenders.

 
70

--------------------------------------------------------------------------------

 

SECTION 6.10.    Financial Covenants.


(a)    Interest Coverage Ratio.  Borrowers shall not permit the Interest
Coverage Ratio to be less than 3.50 to 1.00 as of the last day of any fiscal
quarter for the four fiscal quarter period then ending.


(b)    Maximum Net Debt to EBITDA Ratio.  Borrowers shall not permit the Net
Debt to EBITDA Ratio to be greater than 3.00 to 1.00 as of the last day of any
fiscal quarter for the four fiscal quarter period then ending.


SECTION 6.11.    Fiscal Year.  No Borrower shall change its fiscal year to end
on any date other than December 31 of each year.


SECTION 6.12.    Excluded Subsidiaries.  From and after the commencement of any
proceeding, filing or other action (whether judicial or non-judicial) seeking a
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or other similar laws now or hereinafter in
effect, or any other cessation of operations and settlement with creditors, in
any such case [*****] (any such proceeding, filing or action, a “Bankruptcy
Action”), [*****], to the extent subject to such Bankruptcy Action, as
applicable, shall not engage in any business or activity other than the
completion of the liquidation, reorganization or other requested relief with
respect thereto and will not obtain ownership of or acquire any assets (other
than in connection with the liquidation, reorganization or other requested
relief with respect thereto), or incur any material liabilities, in each case,
from and after the date of such Bankruptcy Action (other than those (a) that are
incidental to the maintenance of its existence in compliance with applicable
law, (b) reasonably necessary in connection with the completion of the
liquidation, reorganization or other requested relief with respect thereto and
(c) that are incidental to legal, tax and accounting matters in connection with
any of the foregoing activities) and no Borrower nor any of its Subsidiaries
shall make any loans or other investments in or to or enter into any other
transactions with [*****], as applicable, unless such loans, investments or
transactions would be necessary in connection with the undertaking of the
matters described in clauses (a) through (c) above and are otherwise permitted
hereunder.


ARTICLE VII


EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:


(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or the other Loan Documents, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

 
71

--------------------------------------------------------------------------------

 

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrowers or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;


(d)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrowers’
existence), 5.08 or in Article VI;


(e)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrowers (which notice will be given at the request of any Lender);


(f)    the Borrowers shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable;


(g)    any default or event of default occurs under any Material Indebtedness
and continues beyond any applicable grace, notice or cure period, that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary [*****] or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary [*****]or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)    any Borrower or any Material Subsidiary [*****] shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 
72

--------------------------------------------------------------------------------

 

(j)    any Borrower or any Material Subsidiary [*****] shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Borrower, any Material
Subsidiary or any combination thereof [*****] and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Borrower or any Subsidiary to
enforce any such judgment;


(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;


(m)    a Change in Control shall occur;


(n)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace or cure therein provided or, if no such grace period is
provided for therein, continues for a period of 15 days after notice thereof
from the Administrative Agent to the Borrowers (which notice will be given at
the request of any Lender); or


(o)    Article X herein for any reason ceases to be valid, binding and
enforceable in accordance with its terms or any Loan Party shall challenge the
enforceability of any Loan Document, or any provision therein, or shall assert
in writing, or engage in any action or inaction based on any such assertion,
that any provision of any of the Loan Documents has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms;


then, and in every such event (other than an event with respect to any Borrower
or any Subsidiary described in clauses (h) or (i) of this Article), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrowers, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers or any Subsidiary described in clauses (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers.  Upon the occurrence
and the continuance of an Event of Default, the Administrative Agent may, and at
the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent and/or Lenders under the Loan Documents or
at law or equity.

 
73

--------------------------------------------------------------------------------

 

ARTICLE VIII


THE ADMINISTRATIVE AGENT


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrowers or any of its/their Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrowers or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 
74

--------------------------------------------------------------------------------

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed among the Borrowers and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 
75

--------------------------------------------------------------------------------

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.


Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any examination or inspection will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.


ARTICLE IX


MISCELLANEOUS


SECTION 9.01.    Notices.


(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


(i)    if to the Borrower, to it at 100 North Point Center East, Suite 600,
Alpharetta, Georgia  30022, Attention of the General Counsel (Telecopy No. (770)
569-4275);

 
76

--------------------------------------------------------------------------------

 

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 10 South Dearborn Street, 7th Floor, Mail Code IL1-0010,
Chicago, Illinois  60603, Attention Latanya Driver (Telecopy No. (312)
732-6356), with a copy to JPMorgan Chase Bank, 3475 Piedmont Road NE, Floor 18,
Atlanta, Georgia  30305-2954, Attention of John Horst (Telecopy No. (404)
926-2613);


(iii)    if to the Issuing Bank, to it at 10 South Dearborn Street, 7th Floor,
Mail Code IL1-0010, Chicago, Illinois  60603, Attention of Susan Moy (Telecopy
No(312) 385-7107);


(iv)    if to Swingline Lender, to it at JPMorgan Chase Bank, Loan and Agency
Services Group, 10 South Dearborn Street, 7th Floor, Mail Code IL1-0010,
Chicago, Illinois  60603, Attention Latanya Driver (Telecopy No. (312)
732-6356); and


(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or
each Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02.    Waivers; Amendments.


(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 
77

--------------------------------------------------------------------------------

 

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified, except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers, the Administrative Agent and the Required Lenders or, (ii) in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase any Commitment of any Lender
without the written consent of such Lender, (B) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (D) change Section 2.18(b) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, or (E) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Swingline Lender and the Issuing
Bank).  The Administrative Agent may amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04 or increases in Commitments
pursuant to Section 2.09.


(c)    [Intentionally Omitted.]


(d)    If, in connection with any proposed amendment, waiver or
consent  requiring the consent of “each Lender” or “each Lender affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrowers may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is acceptable to the
Borrowers and the Administrative Agent shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Non-Consenting Lender
pursuant to an Assignment and Assumption, to become a Lender for all purposes
under this Agreement, to assume all obligations of the Non-Consenting Lender to
be terminated as of such date, to comply with the requirements of clause (b) of
Section 9.04, and provide each Class of the Commitments of such Non-Consenting
Lender and (ii) the applicable Borrower shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by such
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 
78

--------------------------------------------------------------------------------

 

(e)    Notwithstanding anything to the contrary in this Agreement, upon the
execution and delivery of all documentation required by Section 2.09 to be
delivered in connection with an increase to the Commitments, the Administrative
Agent, the Borrowers and the new or existing Lenders whose Commitments have been
affected may and shall enter into an amendment hereof (which shall be binding on
all parties hereto and the new Lenders) solely for the purpose of reflecting any
new Lenders and their new Commitments and any increase in the Commitment of any
existing Lender.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver.


(a)    The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the Transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    Each Borrower, jointly and severally, shall indemnify the Administrative
Agent, the Issuing Bank, and each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement and each other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

 
79

--------------------------------------------------------------------------------

 

(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent, the Issuing Bank or the Swingline
Lender under clauses (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.


(d)    To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.


SECTION 9.04.    Successors and Assigns.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrowers without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 
80

--------------------------------------------------------------------------------

 

(b)    (i)    Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:


(A)    the Borrowers; provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and


(C)    the Issuing Bank.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless the Borrowers and the Administrative Agent otherwise consent;
provided that no such consent of the Borrowers shall be required if an Event of
Default has occurred and is continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 
81

--------------------------------------------------------------------------------

 

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including federal and state securities laws.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 
82

--------------------------------------------------------------------------------

 

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d), (e), 2.07(b), 2.18(e) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(v).


(c)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that: (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document), except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 
83

--------------------------------------------------------------------------------

 

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05.    Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and ARTICLE VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.


SECTION 9.06.    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 
84

--------------------------------------------------------------------------------

 

SECTION 9.07.    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any and all of the Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement
and/or any of the other Loan Documents and although such obligations may be
unmatured.  The applicable Lender shall notify the Borrowers and the
Administrative Agent of such setoff or application, provided that any failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff or application under this Section.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.


SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.


(a)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the laws
of the State of New York.


(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrowers or their properties in the courts of any
jurisdiction.


(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Documents in any
court referred to in clause (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 
85

--------------------------------------------------------------------------------

 

SECTION 9.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.    Confidentiality.


(a)    Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (vii) with the consent of the
Borrowers, or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrowers.  For the purposes
of this Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their businesses, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 
86

--------------------------------------------------------------------------------

 

(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 
87

--------------------------------------------------------------------------------

 

SECTION 9.14.    USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrower in accordance with the Act.


SECTION 9.15.    Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).


ARTICLE X
LOAN GUARANTY


SECTION 10.01.    Guaranty.  Parent hereby agrees that it is liable for, and
absolutely and unconditionally guarantees to the Lenders, the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations of SWM Philippines and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of such Obligations from,
or in prosecuting any action against, SWM Philippines or any other guarantor of
all or any part of such Obligations (such costs and expenses, together with such
Obligations, collectively the “Guaranteed Obligations”). Parent further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 
88

--------------------------------------------------------------------------------

 

SECTION 10.02.    Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Parent waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue SWM Philippines, any
other guarantor, or any other person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.


SECTION 10.03.    No Discharge or Diminishment of Loan Guaranty.


(a)    Except as otherwise provided for herein, the obligations of Parent
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of SWM Philippines or any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which Parent may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.


(b)    The obligations of Parent hereunder are not subject to any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.


(c)    Further, the obligations of Parent hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
(including this Agreement) relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security (if
any) for the obligations of the Parent for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral (if any) securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of Parent or
that would otherwise operate as a discharge of Parent as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

 
89

--------------------------------------------------------------------------------

 

SECTION 10.04.    Defenses Waived.  To the fullest extent permitted by
applicable law, Parent hereby waives any defense based on or arising out of any
defense of SWM Philippines or Parent or the unenforceability of all or any part
of the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of SWM Philippines or Parent, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, Parent irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any person against any Obligated Party, or any other person Parent
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any collateral (if any) held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of Parent under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash.  To the fullest
extent permitted by applicable law, Parent waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of Parent against any Obligated Party or any security.


SECTION 10.05.    Rights of Subrogation.  Parent will not assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until each of the Loan Parties have fully performed all their
obligations to the Administrative Agent, the Issuing Bank and the Lenders.


SECTION 10.06.    Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of SWM Philippines or otherwise, Parent’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of SWM Philippines, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the
Parent forthwith on demand by the Lender.


SECTION 10.07.    Information.  Parent assumes all responsibility for being and
keeping itself informed of the SWM Philippines’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that Parent
assumes and incurs under this Loan Guaranty, and agrees that neither the
Administrative Agent, the Issuing Bank nor any Lender shall have any duty to
advise Parent of information known to it regarding those circumstances or risks.

 
90

--------------------------------------------------------------------------------

 

SECTION 10.08.    Termination.  The Lenders may continue to make loans or extend
credit to SWM Philippines based on this Loan Guaranty until five days after it
receives written notice of termination of this Loan Guaranty from
Parent.  Notwithstanding receipt of any such notice, Parent will continue to be
liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of that Guaranteed Obligations.


SECTION 10.09.    Taxes.  All payments of the Guaranteed Obligations will be
made by Parent free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if Parent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Parent shall make such deductions and (iii) Parent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


SECTION 10.10.    Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of Parent
under this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of Parent’s liability under
this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Parent or the Lenders, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Parent’s “Maximum Liability”.  This Section with respect to the Maximum
Liability of Parent is intended solely to preserve the rights of the Lenders to
the maximum extent not subject to avoidance under applicable law, and neither
Parent nor any other person or entity shall have any right or claim under this
Section with respect to such Maximum Liability, except to the extent necessary
so that the obligations of Parent hereunder shall not be rendered voidable under
applicable law. Parent agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of Parent without impairing
this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase Parent’s obligations hereunder beyond its Maximum Liability.


SECTION 10.11.    Liability Cumulative.  The liability of Parent under this
Article X is in addition to and shall be cumulative with all liabilities of each
other Loan Party to the Administrative Agent, the Issuing Bank and the Lenders
under this Agreement and the other Loan Documents to which each such Loan Party
is a party or in respect of any obligations or liabilities of the other Loan
Parties, without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.


[signature pages follow]

 
91

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
       
By:
   
Name:
   
Title:
         
SCHWEITZER-MAUDUIT RTL PHILIPPINES INC.
       
By:
   
Name:
   
Title:
 

 
Signautre Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK,
 
NATIONAL ASSOCIATION,
 
as Lender and Administrative Agent
             
By:
   
Name:
   
Title:
 

 
Signautre Page to Credit Agreement


 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK, as Lender
             
By:
   
Name:
   
Title:
 

 
Signautre Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
NATIXIS, as Lender
             
By:
   
Name:
   
Title:
 

 
Signautre Page to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as Lender
             
By:
   
Name:
   
Title:
 

 
Signautre Page to Credit Agreement


 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS, N.A., as Lender
             
By:
   
Name:
   
Title:
 

 
Signautre Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
SOCIÉTÉ GÉNÉRALE NEW YORK BRANCH, as Lender
             
By:
   
Name:
   
Title:
 

 
Signautre Page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.01


COMMITMENTS
 
 
Lender
 
U.S. Revolving Commitment
   
EUR Revolving Commitment*
   
PHP Revolving Commitment*
   
Total Commitment
 
J.P. Morgan Chase Bank, N.A.
  $ 46,250,000.00     $ 20,555,555.56     $ 25,000,000.00     $ 46,250,000.00  
Société Générale
  $ 46,250,000.00     $ 20,555,555.56     $ 0.00     $ 46,250,000.00  
SunTrust Bank
  $ 46,250,000.00     $ 20,555,555.56     $ 0.00     $ 46,250,000.00  
Natixis
  $ 36,250,000.00     $ 16,111,111.11     $ 0.00     $ 36,250,000.00  
Fifth Third Bank
  $ 25,000,000.00     $ 11,111,111.11     $ 0.00     $ 25,000,000.00  
RBS Citizens, N.A.
  $ 25,000,000.00     $ 11,111,111.10     $ 0.00     $ 25,000,000.00  
TOTAL:
  $ 225,000,000.00     $ 100,000,000.00     $ 25,000,000.00     $ 225,000,000.00
 



*The EUR Revolving Commitment and the PHP Revolving Commitment are
sub-commitments and sub-facilities of the U.S. Revolving Commitment.

 
Schedule 2.01 - 1

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[______________] (the “Assignor”) and [______________] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


 
1.    Assignor:          ____________________________



 
2.    Assignee:          ____________________________and is an
Affiliate/Approved Fund of [identify Lender]1 ]



 
3.    Borrower(s):      ____________________________



 
4.    Administrative Agent:      JPMorgan Chase Bank, National Association, as
the administrative agent under the Credit Agreement.



 
5.    Credit Agreement:    The Credit Agreement, dated as of May 12, 2011, as
amended, restated or otherwise modified, among Schweitzer-Mauduit International,
Inc., Schweitzer-Mauduit RTL Philippines Inc., the Lenders that are a party
thereto, JPMorgan Chase Bank, National Association, as Administrative Agent, and
the other agents parties thereto.


________________________ 
1           Select as applicable.

 
Exhibit A - 1

--------------------------------------------------------------------------------

 

 
6.    Assigned Interest:



Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.


[signature page follows]

________________________ 
2           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“U.S. Revolving Commitment,” “EUR Revolving Commitment,” “PHP Revolving
Commitment,” etc.)
 
3           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 
Exhibit A - 2

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
     
By:
     
Title:






 
ASSIGNEE
 
[NAME OF ASSIGNEE]
     
By:
     
Title:



 
Exhibit A - 3

--------------------------------------------------------------------------------

 
 
Consented to and Accepted:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent


By:
     
Name:
     
Title:
                   
[Consented to:]4
[NAME OF RELEVANT BANK]
       
By:
     
Name:
     
Title:
   



________________________ 
4 To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 
Exhibit A - 4

--------------------------------------------------------------------------------

 

Annex 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Agreement or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Agreement.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Agreement are required to be
performed by it as a Lender.


2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 
Exhibit A - 5

--------------------------------------------------------------------------------

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 
Exhibit A - 6

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF BORROWING REQUEST


[SCHWEITZER-MAUDUIT INTERNATIONAL, INC.//SCHWEITZER-MAUDUIT RTL PHILIPPINES
INC.]


BORROWING REQUEST




Date:  _____________ ___, ____


[JPMorgan Chase Bank, National Association
10 South Dearborn Street
7th Floor
Mail Code:  IL1-0010
Chicago, IL 60603
Attention: Edna Guerra and Latanya Driver]


[JPMorgan Chase Bank, National Association
c/o JPMorgan Europe Limited
Floor 9
125 London Wall
Mail Code:  LW09-1401
London, United Kingdom  EC2Y 5AJ
Attention: Belinda Lucas]


[JPMorgan Chase Bank, National Association
31F Philamlife Tower
8767 Paseo de Roxas, Makati City 1227, Philippines
Attention:  Irene Garcia and Glenda Rolan]


Ladies and Gentlemen:


This Borrowing Request is furnished pursuant to Section 2.03 of that certain
Credit Agreement, dated as of May 12, 2011 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Schweitzer-Mauduit
International, Inc., a Delaware corporation, (“Parent” or “U.S. Borrower”),
Schweitzer-Mauduit RTL Philippines Inc., a Philippines corporation, (“SWM
Philippines” and, together with U.S. Borrower, the “Borrowers” and,
individually, each a “Borrower”), the lenders party thereto and JPMorgan Chase
Bank, N.A. (“JPMorgan”), as Administrative Agent for the Lenders.  Unless
otherwise defined herein, capitalized terms used in this Borrowing Request have
the meanings ascribed thereto in the Agreement. The Borrower represents that, as
of the date of the requested borrowing, the conditions precedent set forth in
Section 4.02 are satisfied.
 
 
[U.S. Borrower//SWM Philippines] hereby notifies JPMorgan of its request of the
following Borrowing:

 
Exhibit B - 1

--------------------------------------------------------------------------------

 

 
(1)    The Borrowing shall be a:

___ U.S. Revolving Loan; or
___ EUR Revolving Loan; or
___ PHP Revolving Loan


 
(2)    Aggregate Amount of the Borrowing: $__________________



 
(3)    The currency of the Borrowing (which shall be in accordance with Section
2.02 of the Agreement) shall be:

___ U.S. Dollars; or
___ Euros; or
___ Philippine Pesos


 
(4)    Borrowing Date of the Borrowing (must be a Business Day):



___________________


 
(5)    The Borrowing shall be:

___ an ABR Borrowing; or
___ a Eurodollar Borrowing


 
(6)    If a Eurodollar Borrowing, the duration of Interest Period:

___ One Month
___ Two Months
___ Three Months
___ Six Months


 
(7)    Location and number of Borrower’s account to which Borrowing should be
disbursed:

Bank:____________________
ABA:____________________
SWIFT:__________________
Acct. #:__________________

 

 
[SCHWEITZER-MAUDUIT INTERNATIONAL, INC.//SCHWEITZER-MAUDUIT RTL PHILIPPINES
INC.],
                 
By:
     
Name:
     
Title:
 
 



 
Exhibit B - 2

--------------------------------------------------------------------------------

 


Do not write below. For bank purposes only.
__Customer’s signature(s) verified
 
 
Holds
 
__CFC Used
__Hold Placed/Pre-Approved
__Same-day Credit/Pre-Approved
 
__Call-back performed
 
By:_______________________________________________________________________
Phone Number:______________________________________________________________
Spoke to:___________________________________________________________________
Date:______________________________________________________________________
Time:______________________________________________________________________
RECEIVED BY (Print Name/Phone(Request Only))
 
 
INITIALS
PROCESSED BY (Print name)
INITIALS
AUTHORIZED APPROVAL (Print Name)
 
 
AUTHORIZED SIGNATURE
AUTHORIZED APPROVAL (Print Name)
 
 
AUTHORIZED SIGNATURE



 
Exhibit B - 3

--------------------------------------------------------------------------------

 
 
Exhibit C


FORM OF COMPLIANCE CERTIFICATE


 
To:    The Lenders Parties to the

Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of May 12, 2011 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Schweitzer-Mauduit International,
Inc., a Delaware corporation, (“Parent”), Schweitzer-Mauduit RTL Philippines
Inc., a Philippines corporation, (“SWM Philippines” and, together with Parent,
the “Borrowers” and, individually, each a “Borrower”), the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders.  Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.        I am the duly elected   of Parent;


2.        I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Parent and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add: and such financial statements present fairly in all material respects the
financial condition and results of operations of Parent and its consolidated
Subsidiaries on a consolidated and consolidating basis in accordance with GAAP
consis­tently applied, subject to normal year-end audit adjustments and the
absence of footnotes];


3.        The examinations described in paragraph 2 above did not disclose,
except as set forth below, and I have no knowledge of, (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;


4.        Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 6.10 of the Agreement, all of
which data and computations are true, complete and correct;


5.        Schedule II hereto sets forth the computations necessary to determine
the Applicable Rate commencing on the Business Day this certificate is
delivered; and


6.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
 
 
Exhibit C - 1

--------------------------------------------------------------------------------

 


 

     

 
[Signature page follows immediately.]

 
Exhibit C - 2

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this   day of  ,  .



 
By:
     
Name:
     
Title:
   


 
Exhibit C - 3

--------------------------------------------------------------------------------

 

SCHEDULE I


Compliance as of _________, ____ with
Provisions of 6.10(a) and 6.10(b) of
the Agreement

 
Exhibit C - 4

--------------------------------------------------------------------------------

 

Exhibit D-1


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement, dated as of May 12, 2011,
among Schweitzer-Mauduit International, Inc., Schweitzer-Mauduit RTL Philippines
Inc., the Lenders that are a party thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, and the other agents parties thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
     
Name:
     
Title:
   



Date:
   

 
 
Exhibit D - 1

--------------------------------------------------------------------------------

 
 
Exhibit D-2


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 12, 2011,
among Schweitzer-Mauduit International, Inc., Schweitzer-Mauduit RTL Philippines
Inc., the Lenders that are a party thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, and the other agents parties thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of either
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to either Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
     
Name:
     
Title:
   



Date:
   


 
Exhibit D - 2

--------------------------------------------------------------------------------

 

Exhibit D-3


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 12, 2011,
among Schweitzer-Mauduit International, Inc., Schweitzer-Mauduit RTL Philippines
Inc., the Lenders that are a party thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, and the other agents parties thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of either Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) the interest payments in question are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]


By:
     
Name:
     
Title:
   



Date:
   


 
Exhibit D - 3

--------------------------------------------------------------------------------

 

Exhibit D-4


FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 12, 2011,
among Schweitzer-Mauduit International, Inc., Schweitzer-Mauduit RTL Philippines
Inc., the Lenders that are a party thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, and the other agents parties thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of either Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to either Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
     
Name:
     
Title:
   



Date:
   

 
 
Exhibit D - 4

--------------------------------------------------------------------------------